STOCK PURCHASE AGREEMENT


DATED AS OF


JANUARY 16, 2004


BY AND BETWEEN


WILSHIRE FINANCIAL SERVICES GROUP INC.,


A DELAWARE CORPORATION


AND


MERRILL LYNCH MORTGAGE CAPITAL INC.

--------------------------------------------------------------------------------



                                                   TABLE OF CONTENTS
                                                   -----------------


                                                                                                   Page
                                                                                                   ----





1.       Purchase and Sale of Stock.................................................................2


2.       Consideration..............................................................................2


         2.1      Purchase Price....................................................................2


         2.2      Post Closing Purchase Price Adjustment............................................3


         2.3      Allocation of Purchase Price......................................................4


3.       The Closing; Closing Date..................................................................5


         3.1      Closing...........................................................................5


         3.2      Deliveries by Seller..............................................................5


         3.3      Deliveries by Purchaser...........................................................6


4.       Representations and Warranties by Seller...................................................6


         4.1      Corporate Organization............................................................6


         4.2      Capitalization; Stock Ownership...................................................6


         4.3      Other Equity Investments..........................................................7


         4.4      Authorization of Agreement; No Violation..........................................8


         4.5      Financial Statements; Data Tape...................................................9


         4.6      No Undisclosed Liabilities........................................................9


         4.7      Absence of Certain Changes........................................................9


         4.8      Personal Property................................................................11


         4.9      Real Property....................................................................11


         4.10     Tax Matters......................................................................12


         4.11     Material Contracts...............................................................13


         4.12     Litigation.......................................................................14


         4.13     Intellectual Property............................................................15


         4.14     Compliance with Laws; Permits....................................................17


         4.15     ERISA Matters....................................................................17


         4.16     Labor and Employment Matters.....................................................18


         4.17     Personnel, etc...................................................................19


         4.18     Insurance........................................................................19


         4.19     Environmental Matters............................................................19


         4.20     Brokers..........................................................................20


         4.21     Books of Account.................................................................20


         4.22     Mortgage Servicing Representations...............................................20


         4.23     Mortgage Loans...................................................................21


         4.24     Limitation on Certain Representations............................................24


         4.25     CCL Litigation...................................................................24


         4.26     No Other Representations or Warranties...........................................24


5.       Representations and Warranties by Purchaser...............................................24


         5.1      Corporate Organization...........................................................24


         5.2      Authorization of Agreement; No Violation.........................................24


         5.3      Litigation.......................................................................25


         5.4      Brokers..........................................................................25


         5.5      Investment Representation........................................................25


         5.6      No Additional Representations by Seller..........................................26


         5.7      Financing........................................................................26


         5.8      No Other Representations or Warranties...........................................26


6.       Covenants of Seller.......................................................................26


         6.1      Access to Information and Documents..............................................26


         6.2      Conduct of Business Pending Closing..............................................26


         6.3      Consents and Approvals...........................................................29


         6.4      Financial Statement Deliveries...................................................29


         6.5      Notice of Actions, Proceedings and Other Matters.................................29


         6.6      No Shop; Notice of Proposals.....................................................30


         6.7      Preclosing Transactions..........................................................30


         6.8      Tax Matters......................................................................31


         6.9      Records..........................................................................32


         6.10     Non-Competition Agreement........................................................32


         6.11     Transactions with Affiliates.....................................................34


         6.12     Reconciliation of Custodial Accounts.............................................34


         6.13     ARM Corrections..................................................................34


         6.14     Custodial Account Balances.......................................................35


         6.15     Escheatable Funds................................................................35


         6.16     Vesting..........................................................................35


         6.17     Wilshire Name....................................................................35


         6.18     HSR Act..........................................................................35


         6.19     System Testing and Operation.....................................................36


         6.20     Termination of Existing Financing................................................36

         6.21     Investment in Liquid Assets......................................................36


7.       Covenants of Purchaser....................................................................37


         7.1      Confidentiality..................................................................37


         7.2      Consents and Approvals...........................................................37


         7.3      Notice of Actions, Proceedings and Other Matters.................................37


         7.4      No Unreasonable Interference.....................................................38


         7.5      Records..........................................................................38


         7.6      Release of Officers and Directors................................................38


         7.7      Employees........................................................................39


         7.8      HSR Act..........................................................................41


         7.9      Tax Matters......................................................................42


         7.10     Mitigation.......................................................................44


         7.11     Cooperation on Certain Matters...................................................44


         7.12     Seller's Rights to Certain Claims................................................44


8.       Conditions Precedent to Seller's Obligation to Sell the Purchased Stock...................44


         8.1      Purchaser's Performance..........................................................44


         8.2      Consents and Approvals...........................................................44


         8.3      No Threatened or Pending Litigation..............................................45


         8.4      Transitional Services............................................................45


         8.5      Release of Seller Obligations....................................................45


         8.6      HSR Act..........................................................................45


         8.7      Closing Documents................................................................45


9.       Conditions Precedent to Purchaser's Obligation to Purchase the Purchased Stock............46


         9.1      Performance by Seller............................................................46


         9.2      Consents and Approvals...........................................................46


         9.3      No Threatened or Pending Litigation..............................................46


         9.4      Preclosing Transactions..........................................................46


         9.5      No Material Adverse Effect.......................................................46


         9.6      Transitional Services............................................................46


         9.7      HSR Act..........................................................................46


         9.8      Closing Documents................................................................47


10.      Termination...............................................................................47


         10.1     Termination by Purchaser.........................................................47


         10.2     Termination by Seller............................................................47


         10.3     Termination by Mutual Agreement..................................................48


         10.4     Effect of Termination............................................................48


11.      Survival of Representations and Warranties; Indemnification...............................48


         11.1     Survival of Representations and Warranties.......................................48


         11.2     Indemnification Obligations of the Parties.......................................48


         11.3     Limitation on Indemnification Obligations of Seller..............................49


         11.4     Limitations on Deductible and Cap................................................49


         11.5     Procedure for Indemnification Claims.............................................50


         11.6     Characterization of Indemnification Payments.....................................52


         11.7     Computation of Indemnification...................................................52


         11.8     Tax Matters......................................................................52


         11.9     Sole Remedy......................................................................52


12.      Miscellaneous.............................................................................52


         12.1     Certain Definitions..............................................................52


         12.2     Injunctive Relief................................................................64


         12.3     [RESERVED].......................................................................64


         12.4     Further Assurances...............................................................64


         12.5     Expenses.........................................................................64


         12.6     Publicity........................................................................64


         12.7     Waiver...........................................................................65


         12.8     Notices..........................................................................65


         12.9     Entire Agreement.................................................................66


         12.10    Rights Under this Agreement; Nonassignability....................................66


         12.11    Governing Law....................................................................67


         12.12    Third Party Beneficiaries........................................................67


         12.13    Headings; References to Sections, Exhibits and Schedules.........................67


         12.14    Counterparts.....................................................................67



--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

        This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
this 16th day of January, 2004, by and between Wilshire Financial Services Group
Inc., a Delaware corporation (“Seller”), and Merrill Lynch Mortgage Capital Inc.
(“Purchaser”).

        WHEREAS, Seller owns all of the issued and outstanding shares of capital
stock of Wilshire Credit Corporation, a Nevada corporation (the “Company”);

        WHEREAS, Purchaser desires to purchase all of the issued and outstanding
shares of capital stock of the Company for the Purchase Price (as defined
herein) upon the terms and conditions hereinafter set forth; and

        WHEREAS, Seller desires to sell, assign, transfer and deliver to
Purchaser all of the issued and outstanding shares of capital stock of the
Company in consideration of the Purchase Price, upon the terms and conditions
hereinafter set forth.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

        1. Purchase and Sale of Stock. Subject to the terms and conditions of
this Agreement, Purchaser agrees to purchase and accept delivery from Seller of,
and Seller agrees to sell, assign, transfer and deliver to Purchaser, at the
Closing (as defined herein) provided for in Section 3, 1,000 shares of Class A
Voting Common Stock, par value $.01 per share (the "Common Stock"), of the
Company, free and clear of all liens, claims, charges, restrictions, equities or
encumbrances of any kind (collectively, "Liens"), other than restrictions on
sale, transfer, offer for sale, pledge, hypothecation or other disposition
pursuant to applicable state blue sky and federal securities laws. Such l,000
shares of Common Stock of the Company, constituting all of the issued and
outstanding shares of capital stock of the Company, are hereinafter collectively
called the "Purchased Stock." Purchaser and Seller shall join in making an
election under section 338(h)(10) of the Code (and any corresponding elections
under state, local and foreign Tax Laws) (collectively, the "338(h)(10)
Election") in connection with Seller's sale of the Purchased Stock and deemed
sale of WCICC Inc. stock (if WCICC Inc. is not an Excluded Asset) to Purchaser.

        2. Consideration.

             2.1 Purchase Price. As consideration for the Purchased Stock, at
Closing, Purchaser will pay in cash to Seller, by wire transfer of immediately
available funds to an account or accounts to be designated in writing by Seller
prior to Closing, an initial purchase price equal to (i) Twenty-Three Million
Eight Hundred Thirty Thousand and no/100 Dollars ($23,830,000), plus (ii) the
Estimated Net Asset Value (as defined herein) (the “Initial Purchase Price”).
“Net Asset Value” shall mean the value of the assets of the Company and the
Company Subsidiaries (as defined herein) less the liabilities of the Company and
the Company Subsidiaries, as such values and liabilities are reflected on the
applicable consolidated balance sheet of the Company and the Company
Subsidiaries, after giving effect to the transfer of the Excluded Assets and
Excluded Liabilities (each as defined herein). The “Estimated Net Asset Value”
shall mean the Net Asset Value as of the Closing, estimated in good faith by
Seller and prepared in accordance with GAAP consistently applied and set forth
in a schedule delivered to Purchaser not less than five (5) days prior to the
Closing Date (as defined herein) which schedule shall set out in reasonable
detail the basis for such calculation.

- 2 -

--------------------------------------------------------------------------------

             2.2 Post Closing Purchase Price Adjustment.

                  (a) Within sixty (60) days following the Closing Date, Seller
shall prepare and deliver to Purchaser a consolidated balance sheet for the
Company and the Subsidiaries (as defined herein) as of the close of business on
the Closing Date (the "Closing Date Balance Sheet") together with a schedule of
the Net Asset Value as of the close of business on the Closing Date (the "Net
Asset Value Schedule") which Closing Date Balance Sheet and Net Asset Value
Schedule shall be prepared in accordance with GAAP applied consistently with the
financial statements referred to in Section 4.5 hereof.

                  (b) Within forty-five (45) days after Purchaser's receipt of
the Closing Date Balance Sheet and the Net Asset Value Schedule, Purchaser shall
deliver to Seller a written report (the "Purchaser's Report") setting forth, in
reasonable detail and with reasonable specificity as to each disputed item, any
disputed amounts comprising the Closing Date Balance Sheet and the Net Asset
Value as reflected on the Net Asset Value Schedule and Purchaser's proposed
alternative thereto.

                  (c) Purchaser, on the one hand, and Seller, on the other hand,
shall permit the other party and the other party's representatives, during
normal business hours, at the other party's expense, to have full and complete
access to, and to examine, all work papers and schedules of or relating to the
Company which are in its possession, and which work papers and schedules are
necessary or appropriate to prepare and/or review the Closing Date Balance Sheet
and the Net Asset Value Schedule.

                  (d) If Purchaser disagrees with the Closing Date Balance Sheet
or Net Asset Value shown on the Net Asset Value Schedule and Purchaser has
timely delivered the Purchaser's Report, and such disagreement involves either
(i) the mathematical calculation of the Net Asset Value or (ii) the appropriate
accounting treatment (including the interpretation or application of GAAP) or
valuation of any asset or liability, or item of income or expense, that affects
the Net Asset Value or the inclusion or exclusion of any item in the
determination of Net Asset Value and cannot be resolved by Purchaser and Seller
within thirty (30) days after Seller's receipt of the Purchaser's Report, either
Purchaser, on the one hand, or the Seller, on the other hand, by written notice
to the other, may elect to have any such disagreement tendered to and resolved
by a mutually agreeable independent public accounting firm (the "Accountant") to
make a determination as to the subject matter of such disagreement based solely
upon not more than two rounds of presentations by Seller and Purchaser on the
provisions of this Agreement and not by independent review. The determination by
the Accountant shall be final and binding on the parties hereto for the purpose
of this Agreement, and Purchaser, on the one hand, and Seller, on the other
hand, shall each pay one-half of the fees and expenses charged by the Accountant
and such fees shall not be accrued on the Closing Date Balance Sheet. The
Accountant shall be instructed to use every reasonable effort to perform its
function within thirty (30) days following submission of the matter to it and,
in any case, as soon as practicable after such submission to it. The Accountant
shall be limited to deciding each such disagreement in an amount which shall be
equal to or in between the amounts proposed by Seller and Purchaser, and no more
and no less.

- 3 -

--------------------------------------------------------------------------------

                  (e) Once the parties agree upon or otherwise arrive at a final
Net Asset Value as reflected on the Net Asset Value Schedule (the "Final Net
Asset Value") pursuant to the foregoing procedures, the Final Net Asset Value
shall be compared to the Estimated Net Asset Value. To the extent the Final Net
Asset Value is less than the Estimated Net Asset Value, then for each dollar
that the Final Net Asset Value is less than the Estimated Net Asset Value, one
dollar ($1.00) shall be repaid to Purchaser by Seller within ten (10) days
following such determination as a reduction from the Initial Purchase Price. To
the extent the Final Net Asset Value is greater than the Estimated Net Asset
Value, then for each dollar that the Final Net Asset Value is greater than the
Estimated Net Asset Value, one dollar ($1.00) shall be paid to Seller by
Purchaser within ten (10) days following such determination as an increase from
the Initial Purchase Price. The Initial Purchase Price, as so adjusted pursuant
to this Section 2.2, shall be referred to as the "Purchase Price."

                  (f) The provisions in Section 2.2(d) and Section 2.3 relating
to resolutions of disputes by an accounting firm are not intended to and shall
not be interpreted to require that the parties refer to such a firm (i) any
dispute arising out of a breach by one of the parties of its obligations under
this Agreement; or (ii) any other dispute other than (in the case of this
clause) a dispute specifically contemplated by clauses (i) and (ii) of the first
sentence of Section 2.2(d) or by Section 2.3(b).

             2.3 Allocation of Purchase Price.

                  (a) Purchaser and Seller shall allocate the Purchase Price
(plus assumed liabilities) among the assets of the Company and Company
Subsidiaries on an allocation schedule (the "Allocation Schedule"), in the
manner required by Section 338 of the Code and the Treasury Regulations
promulgated thereunder. Such allocation shall be used for purposes of
determining the aggregate deemed sale price under the applicable Treasury
Regulations and in reporting the deemed sale of assets of the Company and WCICC
Inc. (if WCICC Inc. is not an Excluded Asset) in connection with the 338(h)(10)
Election.

                  (b) Seller shall initially prepare a complete set of IRS Forms
8023 and 8883 (and any comparable forms required to be filed under state, local
or foreign Tax Laws) and any additional data or material required to be attached
to Forms 8023 and 8883 pursuant to Treasury Regulations promulgated under
Sections 338 and 1060 of the Code (collectively "Section 338 Forms"). Seller
will use its commercially reasonable efforts to deliver said forms and the
Allocation Schedule to Purchaser within sixty (60) days of the Closing, but in
any event no later than ninety (90) days after Closing. If Purchaser disagrees
with any items reflected on the Allocation Schedule or objects to the manner in
which the Section 338 Forms have been prepared, Purchaser shall notify, within
twenty (20) business days following the delivery of the Allocation Schedule and
the Section 338 Forms by Seller in writing, Seller of such disagreement and its
reason for so disagreeing, in which case Purchaser and Seller shall attempt to
resolve the disagreement. If the parties have not resolved any such dispute
within twenty (20) days following the giving of such written notice by
Purchaser, Purchaser and Seller shall jointly retain a nationally recognized
independent accounting firm (the "Expert") whose determination shall be binding
on both parties. The Expert shall be instructed to use every reasonable effort
to perform its function within thirty (30) days following submission of the
dispute to it and, in any case, as soon as practicable after such submission to
it. The costs, fees and expenses of the Expert shall be born equally by
Purchaser and Seller. Purchaser and Seller each agree to file the Section 338
Forms in a timely fashion. To the extent that the Purchase Price is adjusted
after the Closing Date, the parties agree to revise and amend the Allocation
Schedule and the Section 338 Forms in the same manner and according to the same
procedure. The allocation of the Purchase Price pursuant to this subsection
shall be binding on Seller and Purchaser for all Tax reporting purposes except
that neither party shall be unreasonably impeded in its ability and discretion
to negotiate, compromise and/or settle any Tax audit, claim or similar
proceedings.

- 4 -

--------------------------------------------------------------------------------

        3. The Closing; Closing Date.

             3.1 Closing. The closing of the transactions contemplated hereby
(the “Closing”) shall take place (i) at the offices of Irell & Manella LLP, 1800
Avenue of the Stars, Suite 900, Los Angeles, California at 10:00 o’clock a.m.,
local time, on the first business day (the “Closing Date”) on which the last
conditions to the parties’ obligations to be fulfilled or waived as specified in
Sections 8 and 9 shall be fulfilled or waived, or (ii) at such other place, date
and/or time as the parties may mutually agree, but in no event under either
clause (i) or (ii) above later than April 30, 2004, unless the sole reason for
the failure to close by such date is the delay in the receipt of any Third Party
Consent that is a condition to Closing pursuant to Sections 8.2 and 9.2 that the
parties diligently have pursued in good faith, in which event such date shall be
extended to May 31, 2004.

             3.2 Deliveries by Seller. At the Closing, Seller shall deliver the
following to Purchaser:

                  (a) The stock certificates representing all of the Purchased
Stock, together with duly executed stock powers;

                  (b) The certificate(s) contemplated by Section 9.8 hereof;

- 5 -

--------------------------------------------------------------------------------

                  (c) All other documents, instruments and writings required to
be delivered by Seller at or prior to the Closing Date pursuant to this
Agreement; and

                  (d) The resignation letters of all Persons who are officers
and/or directors of the Company or any of the Company Subsidiaries (as defined
herein), except for officers and/or directors who are Continuing Company
Employees (as defined herein).

             3.3 Deliveries by Purchaser. At the Closing, Purchaser shall
deliver the following to Seller:

                  (a) The Initial Purchase Price by wire transfer of immediately
available federal funds to an account designated by Seller in writing prior to
the Closing Date;

                  (b) The certificate(s) contemplated by Section 8.7 hereof; and

                  (c) All other documents, instruments and writings required to
be delivered by Purchaser at or prior to the Closing Date pursuant to this
Agreement.

        4. Representations and Warranties by Seller. Seller represents and
warrants to Purchaser as follows:

             4.1 Corporate Organization. Each of the Company and Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has the corporate power and
authority to carry on its business as now being conducted and to own and operate
the properties and assets now owned and being operated by it. The Company is
duly qualified or licensed to do business and is in good standing as a foreign
corporation in each jurisdiction where the character of the properties owned or
held under lease by the Company or the nature of its activities make such
qualification or license necessary, except where the failure to be so qualified
or licensed would not have a Material Adverse Effect (as defined herein).

             4.2 Capitalization; Stock Ownership.

                  (a) The authorized capital stock of the Company consists of
10,000 shares of the Common Stock and 1,000 shares of Class B Non-Voting Common
Stock, par value $.01 per share (the "Class B Stock"). As of the date hereof,
1,000 shares of Common Stock are issued and outstanding, and no shares of Class
B Stock are issued and outstanding. All of the issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
non-assessable and free of preemptive or other rights. Neither Seller nor the
Company is a party to or bound by any contract, agreement or arrangement to
issue, sell or otherwise dispose of or redeem, purchase or otherwise acquire any
capital stock or any other security of or equity interest in the Company or any
other security exercisable or exchangeable for or convertible into any capital
stock or any other security of or equity interest in the Company, and there is
no outstanding option, warrant or other right to subscribe for or purchase any
capital stock or any other security of or equity interest in the Company or any
other security exercisable or exchangeable for or convertible into any capital
stock or any other security of or equity interest in the Company. Neither Seller
nor the Company is a party to or bound by any voting trust arrangement, proxies
or other arrangements or understandings with respect to the voting of any shares
of the capital stock of the Company.

- 6 -

--------------------------------------------------------------------------------

                  (b) Seller owns, beneficially and of record, all of the
Purchased Stock, free and clear of all Liens, other than restrictions on
Transfer (as defined herein) pursuant to applicable Securities Laws (as defined
herein), and has, subject to compliance with such Securities Laws, full power
and legal right to sell, assign, transfer and deliver the same. The Purchased
Stock constitutes all of the issued and outstanding shares of capital stock of
the Company. For the purposes of this Agreement, (i) "Transfer" shall mean sale,
transfer, offer for sale, pledge, hypothecation or other disposition and (ii)
"Securities Laws" shall include all applicable state blue sky and federal
securities Laws.

                  (c) The copies of the Amended and Restated Articles of
Incorporation and Second Amended and Restated Bylaws of the Company heretofore
made available to Purchaser are true, complete and correct copies of such
documents in effect as of the date of this Agreement. The minute books of the
Company contain true, complete and correct records of all meetings and other
corporate actions held or taken in the past 3 years of its stockholders and
board of directors (including committees of its board of directors).

             4.3 Other Equity Investments. Except as set forth in Schedule 4.3
under the Disclosure Letter, the Company does not own, and within the last 3
years, has not owned, directly or indirectly, any shares of capital stock of any
corporation or any equity investment in any partnership, joint venture,
association or other business organization. Except as set forth in Schedule 4.3
under the Disclosure Letter, no capital stock or any other security or other
ownership interest of or in any corporation or other entity listed on
Schedule 4.3 under the Disclosure Letter is held by any person or entity other
than the Company or a Company Subsidiary (as defined below). Each Company
Subsidiary that is a corporation was duly incorporated, and all other
Subsidiaries were duly formed, and each is validly existing and in good standing
under the laws of the jurisdiction of its incorporation or other formation and
has the corporate (or other applicable) power and authority to carry on its
business as now being conducted and to own and operate the properties and assets
now owned and being operated by it. All outstanding shares of capital stock or
other ownership interest of or in each Company Subsidiary owned by the Company
or a Company Subsidiary, or contemplated to be transferred to the Company at or
prior to Closing, have been duly authorized and validly issued, are fully paid
and non-assessable, free of preemptive rights, and are subject to no Lien, other
than restrictions on Transfer pursuant to applicable Securities Laws. Each
entity listed on Schedule 4.3 under the Disclosure Letter as an “Entity
Investment” active as of December 1, 2003 is referred to herein as a
“Subsidiary.” Each Subsidiary that is not an Excluded Asset is referred to
herein as a “Company Subsidiary.”

- 7 -

--------------------------------------------------------------------------------

             4.4 Authorization of Agreement; No Violation.

                  (a) Seller has the corporate power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the sale, assignment, transfer and delivery of the Purchased
Stock and the consummation of the other transactions provided for hereby have
been duly and validly authorized by all necessary corporate and other action of
Seller and the Company. This Agreement has been duly and validly executed and
delivered by Seller and, assuming the due authorization, execution and delivery
by Purchaser, constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited or affected by (i) bankruptcy, insolvency,
reorganization, moratorium, liquidation, arrangement, fraudulent transfer,
fraudulent conveyance and other similar laws (including, without limitation,
court decisions) now or hereafter in effect and affecting the rights and
remedies of creditors generally or providing for the relief of debtors, (ii) the
refusal of a particular court to grant equitable remedies, including, without
limitation, specific performance and injunctive relief, and (iii) general
principles of equity (regardless of whether such remedies are sought in a
proceeding in equity or at law).

                  (b) Except as set forth in Schedule 4.4(b) under the
Disclosure Letter, the execution and delivery of this Agreement by Seller do
not, and the performance and consummation of this Agreement by Seller will not,
(i) conflict with or violate the certificate or articles of incorporation or
bylaws, or other organizational documents, of Seller, the Company or any Company
Subsidiary, (ii) conflict with or violate any federal, state or local statute,
law, ordinance, rule, regulation, order, permit, judgment or decree
(individually a "Law" and collectively "Laws") applicable to Seller, the Company
or any Company Subsidiary or by which any of their respective properties or
assets are bound or affected, (iii) cause any acceleration of the maturity of
any note, instrument or other obligation to which the Company or any Company
Subsidiary is a party or by which the Company or any Company Subsidiary is
bound, or (iv) otherwise conflict with or result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or impair Seller's, the Company's or any Company Subsidiary's
rights or alter the rights or obligations of any other person under, or give to
any other person any right of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any of the properties
or assets of Seller, the Company or any Company Subsidiary pursuant to, any
contract or agreement of any kind to which Seller, the Company or any Company
Subsidiary is a party or by which Seller, the Company or any Company Subsidiary
or any of their respective properties or assets are bound or affected, except in
the case of clauses (ii), (iii) and (iv) for any such conflicts, violations,
breaches, defaults or other occurrences which would not reasonably be expected
to result in a Material Adverse Effect. As used in this Agreement, "Material
Adverse Effect" means a change or effect that is materially adverse to the
business, financial condition or results of operations of the Company and the
Company Subsidiaries, taken as a whole, materially delays or adversely affects
the ability of Seller to consummate the transactions contemplated by this
Agreement or materially adversely affects the ability of the Company and the
Company Subsidiaries to conduct their businesses after the Closing Date
substantially as such businesses are being conducted as of the date hereof.

- 8 -

--------------------------------------------------------------------------------

                  (c) No Third Party Consents are required to be obtained or
made by Seller, the Company or any Company Subsidiary in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, except (i) for compliance with the
notification filing and waiting period requirements under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the "HSR Act"); (ii) for such as
are listed on Schedule 4.4(c) under the Disclosure Letter or (iii) where the
failure to obtain or make such consent, license, approval, permit,
authorization, registration or filing would not have a Material Adverse Effect.

             4.5 Financial Statements; Data Tape.

                  (a) Seller has delivered to Purchaser copies of the
consolidated audited balance sheets of the Company and the Subsidiaries as at
December 31, 2001 and 2002 and related consolidated audited statements of income
for each fiscal year ended on those dates, and unaudited consolidated balance
sheets of the Company and the Subsidiaries as at September 30, 2003 and related
unaudited consolidated statements of income for the three and nine months then
ended. Except as set forth in Schedule 4.5 under the Disclosure Letter, all of
such financial statements present fairly the consolidated financial position of
the Company and the Subsidiaries as at the respective dates of said balance
sheets and the consolidated results of operations, consolidated changes in
Shareholders' equity and consolidated changes in cash flow and of the Company
and the Subsidiaries for the respective periods then ended in conformity with
GAAP consistently applied, subject, in the case of the unaudited financial
statements, to normal year-end adjustments which are not expected to be
material.

                  (b) Seller has previously delivered to Purchaser certain tapes
(electronic media) on which information regarding the Mortgage Loans as of
September 30, 2003 is recorded (the "Tape"). The information contained in the
Tape is accurate and complete in all material respects as of September 30, 2003.

             4.6 No Undisclosed Liabilities. Except as set forth in Schedule 4.6
under the Disclosure Letter, the Company and the Subsidiaries do not have any
liabilities (absolute, accrued, contingent or otherwise), except liabilities (i)
in the aggregate adequately provided for in the consolidated balance sheet of
the Company and the Subsidiaries as at September 30, 2003 referred to in
Section 4.5 under the Disclosure Letter (the “Balance Sheet”), (ii) incurred in
the ordinary course of business consistent with past practice and neither
required under GAAP to be reflected in the Balance Sheet nor arising as a result
of a violation of law or breach of contract, (iii) that are otherwise
specifically disclosed as exceptions to any representation or warranty set forth
in this Agreement, or (iv) that are not covered by clause (i), (ii) or (iii)
hereof which, individually or in the aggregate, are not material to the Company.

             4.7 Absence of Certain Changes.

                  (a) Except as set forth in Schedule 4.7 under the Disclosure
Letter, since December 31, 2002, each of the Company and the Company
Subsidiaries has conducted business in the ordinary course of its business
consistent with past practice and been validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, and there
has not occurred any Material Adverse Effect.

- 9 -

--------------------------------------------------------------------------------

                  (b) Without limiting the generality of Section 4.7(a) under
the Disclosure Letter, since December 31, 2002 to the date hereof, there has not
been any:

                         (i) amendment to the certificate or articles of
incorporation, by-laws or other organizational documents of the Company or any
Company Subsidiary;

                         (ii) sale, assignment, disposition, transfer, pledge,
mortgage or other creation of a Lien with respect to, or any lease of, any real
or personal property or asset used or held for use in the Company's or any
Company Subsidiary's business or otherwise reflected on the Balance Sheet, other
than (A) dispositions of assets in the ordinary course of business, (B)
dispositions of obsolete or worthless properties or assets and (C) the creation
of Liens that do not materially detract from the value of, or materially
interfere with, the present use or the marketability of the asset or property
affected thereby and which consist solely of (w) mechanics', carriers',
worker's, repairmen's or other statutory liens arising or incurred in the
ordinary course of business; (x) Liens for Taxes, assessments and other
governmental charges, which are not yet due and payable; (y) easements,
covenants, rights-of-way and other similar encumbrances or restrictions of
record; and (z) zoning, building restrictions and other governmental ordinances
(collectively, "Permitted Liens");

                         (iii) change by the Company in its accounting
principles, practices or methods nor has the Company requested any changes to
its accounting methods for Tax purposes;

                         (iv) failure on the part of the Company to maintain its
books, accounts and records in the ordinary course of business, and to maintain
and keep its and the Company Subsidiaries' properties and assets in good repair
and condition, subject to ordinary wear and tear;

                         (v) increase in the salary, compensation, commission,
option, severance or termination payment, bonus or fringe benefits payable or to
become payable to any officers or employees of the Company or any Company
Subsidiary or any sales representative, broker or independent contractor as
such, other than as described in Schedule 4.7(b)(v) under the Disclosure Letter;

                         (vi) issuance, sale or other disposition of any capital
stock or other equity interest of or in the Company or any Company Subsidiary,
or any options, warrants or other rights to purchase any such capital stock or
equity interest or any other securities convertible into or exchangeable for
such capital stock or equity interest or any other change in the issued and
outstanding capitalization of the Company or any Company Subsidiary;

- 10 -

--------------------------------------------------------------------------------

                         (vii) declaration or payment of any dividend or other
distribution, or the transfer of any assets, by the Company to Seller, except as
described in Schedule 4.7(b)(vii) under the Disclosure Letter;

                         (viii) execution, amendment or modification of, or
waiver of any provisions contained in, any Material Contract (as defined
herein), other than as described in Schedule 4.7(b)(viii) under the Disclosure
Letter;

                         (ix) material adverse changes in the business
organization of the Company including but not limited to the Company's or any
Company Subsidiary's relationships with employees, clients or co-investors;

                         (x) incurrence by the Company or any Company Subsidiary
of any contingent liability as a guarantor or otherwise with respect to the
obligation of others or any other contingent or fixed obligations or
liabilities, or extension of any loans or advances to any person, except for
advances made to employees for expenses in the ordinary course of business;

                         (xi) damage, destruction or loss with respect to any of
the properties or assets of the Company or any Company Subsidiary which
constitutes or could constitute a Material Adverse Effect; or

                         (xii) agreement to do, cause or suffer any of the
foregoing.

             4.8 Personal Property. Except as set forth in Schedule 4.8 under
the Disclosure Letter, each of the Company and the Company Subsidiaries has good
and valid title to all of its material personal properties, free and clear of
all Liens, except Permitted Liens. All leases pursuant to which the Company or
any Company Subsidiary leases material personal property from any other person
are valid and effective in accordance with their respective terms, and there is
not, under any of such leases, any existing default or event of default (or
event which with notice or lapse of time, or both, would constitute a default).
Except as disclosed on Schedule 4.8 under the Disclosure Letter, no consent or
approval is required under any such material personal property lease in
connection with the consummation of the transactions contemplated by this
Agreement. All material personal properties of the Company and the Company
Subsidiaries are in good operating condition (subject to normal wear and tear),
free of defect and sufficient for the Company and the Subsidiaries to operate
their businesses as now conducted and planned to be conducted.

             4.9 Real Property. Schedule 4.9 under the Disclosure Letter lists
all real property owned, occupied, used by or leased to the Company or any
Company Subsidiary and specifies the location of each such property and the name
of the record owner or the names of the lessor, lessee and any sublessee, as
applicable. Except as set forth on Schedule 4.9 under the Disclosure Letter, the
Company or a Company Subsidiary has good and valid title to all of the real
property indicated on such Schedule as owned by it, free and clear of all Liens,
except for Permitted Liens. All leases of real property listed on Schedule 4.9
under the Disclosure Letter are valid and effective in accordance with their
respective terms, and there is not, under any of such leases, any existing
default or event of default (or event which with notice or lapse of time, or
both, would constitute a default). The Company quietly enjoys the premises
provided for in such lease. Except as disclosed on Schedule 4.9 under the
Disclosure Letter, no consent or approval is under any such real property lease
in connection with the consummation of the transactions contemplated by this
Agreement. None of Seller, the Company or any Company Subsidiary has received
any written notice from any Governmental Entity concerning zoning and other
similar claims and regulations with respect to any of the real property
described in Schedule 4.9 under the Disclosure Letter.

- 11 -

--------------------------------------------------------------------------------

             4.10 Tax Matters.

                  (a) Except as set forth in Schedule 4.10(a) under the
Disclosure Letter, Seller, the Company and Company Subsidiaries (i) have (or by
the Closing will have) timely filed all material Tax Returns required to be
filed by them that include the Company and/or Company Subsidiaries up to and
including the Closing, and (ii) have (or by the Closing will have) timely paid
or made appropriate provision for on their balance sheet (in accordance with
GAAP), all Taxes shown to be due on such Tax Returns. All such Tax Returns were
correct and complete in all material respects. The Company and Company
Subsidiaries, as applicable, have withheld from their employees and others (and
have remitted or will timely remit to the appropriate taxing authorities) proper
and accurate amounts for all periods prior to and including the Closing Date in
compliance with all tax withholding and other Tax Laws. Except as set forth in
Schedule 4.10(a) under the Disclosure Letter there are no material Liens with
respect to Taxes upon any of the properties or assets, real, personal or mixed,
tangible or intangible, of the Company or Company Subsidiaries, except for
current Taxes not yet due.

                  (b) Schedule 4.10(b) under the Disclosure Letter lists Tax
Returns filed by or which include the Company or Company Subsidiaries that are
currently being examined by the Service (as defined herein) or any state or
local taxing authority.

                  (c) Except as set forth in Schedule 4.10(c) under the
Disclosure Letter, there are no outstanding agreements or waivers extending the
statutory period of limitation applicable to any Tax Returns required to be
filed by, or which include, the Company or any Company Subsidiary.

                  (d) Except as set forth in Schedule 4.10(d) under the
Disclosure Letter, none of the Company or Company Subsidiaries is a party to an
agreement, contract, arrangement, or plan that has resulted or would result,
separately or in the aggregate, in the payment of any "excess parachute payment"
within the meaning of Code Section 280G (or any similar provision of state,
local or foreign Tax law).

- 12 -

--------------------------------------------------------------------------------

                  (e) The consolidated group of which Seller, Company, and
Company Subsidiaries are members is a "selling consolidated group" within the
meaning of Treasury Regulation section 1.338(h)(10)-1(b)(2) (assuming that the
transactions contemplated by this Agreement constitute a "qualified stock
purchase" within the meaning of Code Section 338(d)(3)). Seller is the common
parent of an "affiliated group" within the meaning of Code Section 1504(a) (the
"Seller Group"), and the Company and Company Subsidiaries are "includible
corporations", within the meaning of Code Section 1504(b), in the Seller Group.
Seller timely and properly filed consolidated federal income Tax returns for the
Seller Group that properly include the Company and Company Subsidiaries for all
taxable periods (or any portion thereof) in which the Company and Company
Subsidiaries were members of the Seller Group. Seller filed timely with the
appropriate Governmental Authority all consents and elections (including,
without limitation, all required Service Forms 1122) necessary to permit the
Seller Group to file a consolidated federal income Tax return including the
Company and Company Subsidiaries. All such consents and elections are correct
and complete in all material respects and are effective for all taxable periods
(or any portion thereof) in which the Seller Group filed a consolidated federal
income Tax return including the Company and Company Subsidiaries. Neither Seller
nor any member of the Seller Group has taken any action that would terminate the
Seller Group's privilege to file consolidated federal income Tax returns, or
omitted to take any action that would prevent such privilege from terminating.
No Tax audits or administrative or judicial proceedings are currently
threatened, pending or proceeding with respect to the Seller Group or any member
thereof in which the Seller Group's privilege to file consolidated federal
income Tax returns, or the inclusion of any member in such consolidated federal
income Tax returns, is being or will be challenged.

             4.11 Material Contracts. Set forth in Schedule 4.11 under the
Disclosure Letter is a list of all Material Contracts (as defined herein) of the
Company and the Company Subsidiaries. Each such Material Contract is a valid and
binding agreement of the Company and/or a Company Subsidiary and is in full
force and effect. Except as set forth in Schedule 4.11 under the Disclosure
Letter, neither the Company nor any Company Subsidiary (as applicable) has
breached or defaulted under any Material Contract, and there has not occurred
any event that, with the lapse of time or the giving of notice or both would
constitute such a default, and to the knowledge of Seller there is no third
party default or breach under any Material Contract, other than breaches or
defaults by any such third party which have been cured or waived or which would
not reasonably be expected to result in a Material Adverse Effect. A true and
complete copy of each Material Contract has been made available to be reviewed
by Purchaser except to the extent otherwise noted on Schedule 4.11 under the
Disclosure Letter. For purposes of this Agreement, the term “Material Contracts”
means (a) all contracts or agreements pursuant to which the Company or any
Company Subsidiary services mortgages or other loans having an aggregate unpaid
principal balance as of the date hereof equal to or greater than One Million
Dollars and no/100 dollars ($1,000,000); (b) all contracts or commitments
affecting ownership of, title to, use of, or any interest in real estate,
including leases of real property; (c) all bonuses, incentive compensation,
pension, group insurance or employee welfare plans of any nature whatsoever; (d)
employment contracts and all other contracts, agreements or commitments to or
with individual employees, agents, consultants, or contractors from the date
hereof or providing for earlier termination only upon the payment of a penalty
or the equivalent thereof; (e) all contracts or commitments, whether or not in
the ordinary course of business, that are not otherwise Material Contracts and
involve future payments or performance of services to or by the Company or any
Company Subsidiary of an aggregate amount or value in excess of One Hundred
Thousand Dollars ($100,000); (f) any indemnity or guaranty arrangements,
business acquisition agreements, licenses, nondisclosure agreements, non-compete
agreements, joint-venture agreements, agreements providing for exclusivity
commission agreements and employment agreements; (g) all agreements between the
Company or a Company Subsidiary and (A) Seller or a related party thereto (other
than the Company or a Company Subsidiary) or (B) any officer or director of
Seller (other than compensation arrangements otherwise defined as a Material
Contract herein) that, in the case of either clause (A) or (B), will not be
terminated on or prior to the Closing; (h) all licensing and royalty agreements
and all other agreements and commitments with respect to patents, patent
applications, trademarks, trade names, service marks, inventions, technical
assistance, know-how, special processes, copyrights or other like items; and (i)
all other contracts which, if terminated or breached, or if the Company or a
Company Subsidiary otherwise loses the benefits thereof, would materially impair
the ability of the Company to operate its business in the ordinary course or
result in a Material Adverse Effect. Except as set forth in Schedule 4.11 under
the Disclosure Letter, none of the Material Contracts, if fully performed, would
result in a Material Adverse Effect, and none of such Material Contracts
contains a “change in control” or other similar provision that would result in
termination thereof or other Material Adverse Effect in connection with the
execution and delivery of, or the consummation of the transactions contemplated
by, this Agreement.

- 13 -

--------------------------------------------------------------------------------

             4.12 Litigation. Except as set forth in Schedule 4.12 under the
Disclosure Letter, there are no Actions either at law or in equity, before any
court or before any commission or other administrative authority in any federal,
state, local or foreign jurisdiction, of any kind now pending or, to the
knowledge of Seller, threatened against the Company or any Company Subsidiary or
any of their respective assets or properties. No such Action could reasonably be
expected to result in a Material Adverse Effect. The Company does not have any
pending Action against any third parties, except for ordinary course Actions
pending in respect of individual Mortgage Loans that are not styled as putative
class actions. Except as disclosed in Schedule 4.12 under the Disclosure Letter,
there are no unsatisfied judgments or outstanding orders, writs, injunctions,
decrees, settlements, stipulations or awards (whether rendered by a court or
administrative agency or by arbitration) against the Company or any Company
Subsidiary or against any of their properties or businesses. Except as disclosed
in Schedule 4.12 under the Disclosure Letter, to the knowledge of Seller, no
event has occurred or circumstance exists that is reasonably likely to give rise
to or serve as a basis for the commencement of an Action, except for individual
Actions instituted against the Company with respect to individual Mortgage Loans
in the ordinary course of its business that are not styled as putative class
actions, which Actions would not reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Company Subsidiary is in default or
breach with respect to any order, writ, injunction, decree, settlement,
stipulation, award or demand of any court or other Governmental Entity.

- 14 -

--------------------------------------------------------------------------------

             4.13 Intellectual Property.

                  (a) Schedule 4.13 under the Disclosure Letter sets forth a
list of all patents, trademarks, trade names, service marks, copyrights, trade
secrets, or other intellectual property, and any applications or licenses
therefor, that are used in or useful to the businesses of the Company and the
Company Subsidiaries, as such businesses are now being conducted, and (i) that
are registered with an appropriate federal or state office or agency; or (ii)
that are otherwise material to the Company or the Company Subsidiaries. All
forms of all intellectual property so listed, together with (a) all Internet
Domain Names, including, without limitation, wfsg.com, and all content and
designs that Seller or its Affiliates own that relate to the Company, any
Company Subsidiary or their businesses, and that are now used on any Web site,
including, without limitation, the Web site now located at the URL,
http://www.wfsg.com (the "Web Site"); (b) all software, including, without
limitation, information, instructions, know-how and other documentation, source
code in IMS Basic and in all other applicable programming languages, object
code, documentation, IMS Basic and other programming language reference manuals
and data necessary to operate the software, database schema and contents, loan
data file, application configuration data files, and all proprietary and
third-party compilers, tools, hardware, and documentation used to translate the
programming language of the software into machine language (the "Software Code")
reasonably necessary to enable the Company to operate, maintain, and reproduce
the current production version of the Web Site; and (c) all computer systems and
Software Code used to support the businesses of the Company and the Company
Subsidiaries, as such businesses are now being conducted, including, without
limitation, application design documentation, system overview documentation,
application user guides, manuals for third-party software, technical reference
manuals, systems workflow documentation, system, database design documentation,
and database maintenance documentation; are collectively referred to herein as
the "Intellectual Property." Seller, its Affiliates, the Company or a Company
Subsidiary, as applicable, either has all right, title and interest in, or a
valid and binding, perpetual, nonterminable, paid-up worldwide license to use,
all Intellectual Property other than Intellectual Property contained in or
relating to the Third Party Software (as defined herein) and other Intellectual
Property licensed from third parties that are identified as third party owned
intellectual property on Schedule 4.13 under the Disclosure Letter
(collectively, the "Third Party Intellectual Property"). Seller, its Affiliates,
the Company or a Company Subsidiary, as applicable, has a valid license to use
the Third Party Intellectual Property for the respective terms of the licenses
for the corresponding Third Party Software and other Third Party Intellectual
Property. Schedule 4.13 under the Disclosure Letter sets forth a list of: (a)
all Software Code developed internally or externally for use by the Company or a
Company Subsidiary and owned by or proprietary to Seller and its Affiliates, the
Company, or a Company Subsidiary that is used in or useful to the businesses of
the Company and the Company Subsidiaries, as such businesses are now being
conducted (the "Software"); and (b) all third-party software and Software Code
that are used in or useful to the businesses of the Company and the Company
Subsidiaries, as such businesses are now being conducted (the "Third Party
Software"). Schedule 4.13 under the Disclosure Letter includes a list of all
corresponding license agreements for the Third Party Software; copies of all
such licenses maintained by Seller or Company have been provided to Purchaser
except as disclosed in Schedule 4.13. Seller and its Affiliates, the Company and
the Company Subsidiaries are operating in full compliance in all material
respects with all such license agreements and are not in breach of any such
license agreements. The Intellectual Property (other than Third Party
Intellectual Property) and the Software, and any and all use by the Company or a
Company Subsidiary, as applicable, of the Intellectual Property (other than
Third Party Intellectual Property) and the Software, does not infringe the
intellectual property and/or proprietary rights of any third party. In addition
to the Intellectual Property, the Software and the Third Party Software, Seller
and its Affiliates shall assign and transfer to the Company all processes,
formulas, electronic media, engineering designs, trade secrets, know-how,
goodwill, inventions and discoveries, and design, engineering and other
technical information relating to the business of the Company and the Company
Subsidiaries that the Seller and its Affiliates own, or in which the Seller and
its Affiliates have sufficient rights to permit such assignment and transfer,
including, without limitation, those (i) that are not subsumed by the
Intellectual Property, the Software Code, and the Software, (ii) that are in the
process of development, and (iii) that are used in or useful to the businesses
of the Company and the Company Subsidiaries, as such businesses are now being
conducted (collectively, the "Proprietary Property"). Seller and its Affiliates
also shall transfer to the Company all warranties and indemnifications regarding
non-infringement relating to the Third Party Software listed in Schedule 4.13
under the Disclosure Letter. Subject to any license grants described on Schedule
4.13, Seller, its Affiliates, the Company or a Company Subsidiary owns all
right, title and interest in the Intellectual Property, the Software and the
Proprietary Property (other than any Third Party Intellectual Property), has not
granted any licenses to the Intellectual Property, the Software or the
Proprietary Property, and, in the case of Seller and its Affiliates, have all
rights and consents necessary to transfer their ownership interests in the
Software, the Intellectual Property and the Proprietary Property to the Company,
other than as disclosed in Schedule 4.13 under the Disclosure Letter. Seller and
its Affiliates, and the Company and the Company Subsidiaries have at all times
used commercially reasonable efforts to maintain the confidentiality of any
confidential Intellectual Property, Proprietary Property, Software, Third Party
Intellectual Property and Third Party Software (collectively, the "Intellectual
Property Assets"), as well as trade secrets related to the same. Except as set
forth in Schedule 4.13 under the Disclosure Letter, there are no actions or
proceedings pending, and neither the Seller nor any of its Affiliates, nor the
Company nor any Company Subsidiary have received any notice of any claim: (a)
challenging the rights of the Company or a Company Subsidiary to use the
Intellectual Property Assets; (b) of intellectual property infringement relating
to or affecting the Intellectual Property Assets; or (c) involving any U.C.C. or
other documents evidencing a pledge or securitization of the Intellectual
Property Assets. Seller and its Affiliates have all rights and licenses
necessary to transfer any computer hardware being delivered to Company, and such
hardware is in good working order, condition and repair, ordinary wear and tear
excepted.

- 15 -

--------------------------------------------------------------------------------

                  (b) Except as set forth in Schedule 4.13 under the Disclosure
Letter, all Software Code, Software, and Third Party Software (i) operates in
accordance with all functional specifications therefor, including, without
limitation, such specifications in documentation, user guides and manuals
included in the Intellectual Property; and (ii) may be used for the purpose(s)
for which it is intended.

- 16 -

--------------------------------------------------------------------------------

             4.14 Compliance with Laws; Permits.

                  (a) The Company and the Subsidiaries have complied with and
are in compliance in all material respects with all material Laws applicable to
them or any of their properties, assets, operations and businesses.

                  (b) To Seller's knowledge, the Company or a Company
Subsidiary, as applicable, holds all permits, licenses, easements, variances,
exemptions, consents, registrations, authorizations, certificates, orders and
approvals of or from Governmental Entities or other persons (collectively,
"Permits") which are material to the businesses of the Company and the Company
Subsidiaries as such businesses are now being conducted, except as described in
Schedule 4.14 under the Disclosure Letter. The Company or the applicable Company
Subsidiary is in compliance in all material respects with the terms of all such
material Permits. All such Permits are in full force and effect and, to Seller's
knowledge, no suspension or cancellation of any of them has been threatened in
writing.

             4.15 ERISA Matters. For purposes of this Agreement, the term
“Employee Benefit Plans” shall mean (i) all “employee benefit plans” (as such
term is defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), (ii) all profit sharing, deferred compensation,
bonus, stock option, stock purchase, pension, retainer, consulting, retirement,
severance, welfare or incentive plan, agreement or arrangement maintained by the
Company or any ERISA Affiliate, and (iii) any plan, agreement or arrangement
providing for fringe benefits or perquisites, including but not limited to,
benefits relating to automobiles, clubs, child care, vacation, sick leave,
holiday leave and other leave, of which the Company or any member of the same
controlled group of businesses as the Company within the meaning of Section
414(b), (c), (m) or (o) of the Code (an “ERISA Affiliate”) is or ever was a
participating employer or ever was a sponsor as to which the Company or any
ERISA Affiliate makes or ever made contributions or is or ever was required to
make contributions. Schedule 4.15 under the Disclosure Letter lists each
Employee Benefit Plan currently providing benefits or coverage to current or
former employees, officers, directors or agents of the Company or to employees
of an ERISA Affiliate that are leased to the Company (“Company Employee Benefit
Plans”). Seller has delivered to Purchaser true and complete copies of all
documents and, to the extent applicable, summary plan descriptions and the most
recent Form 5500 annual report filed with respect to each Company Employee
Benefit Plan. Except as set forth on Schedule 4.15 under the Disclosure Letter,
neither the Company nor any Company Subsidiary sponsors any of the Employee
Benefit Plans. No Employee Benefit Plan is or ever was a “multi-employer plan,”
as defined in Section 3(37) of ERISA, a plan subject to Title IV of ERISA, or a
plan subject to Section 412 of the Code. Each Employee Benefit Plan which is
required to comply with the provisions of Sections 4980B and 4980C of the Code,
or with the requirements referred to in Section 4980D(a) of the Code, has
complied in all material respects, and, except as required by such sections of
the Code, no Employee Benefit Plan which is a “welfare benefit plan,” as defined
in Section 3(1) of ERISA, provides for post-employment benefits. Each of the
Employee Benefit Plans which is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service (and the Seller has delivered a copy of such letter
to Purchaser), except as set forth in Schedule 4.15 under the Disclosure Letter,
no such Employee Benefit Plan has been amended since the date of such
determination letter, and each such Employee Benefit Plan has been operated in
all material respects in accordance with its terms and with the provisions of
the Code. All of the Employee Benefit Plans have been administered and
maintained in all material respects in compliance with ERISA, the Code and all
other applicable laws. None of Seller, the Company or any ERISA Affiliate has
any knowledge of any circumstances which reasonably might result in any material
liability, tax or penalty, including, but not limited to, a penalty under
Section 502 of ERISA, as a result of a breach of any duty under ERISA or under
other laws. All contributions required to be made to each of the Employee
Benefit Plans under the terms of that Employee Benefit Plan, ERISA, the Code or
any other applicable laws have been timely made. Other than routine claims for
benefits under the Employee Benefit Plans, there are no pending, or, to the
knowledge of Seller or the Company, threatened, investigations, proceedings,
claims, lawsuits, disputes, actions, audits or controversies involving the
Employee Benefit Plans, or the fiduciaries, administrators, or trustees of any
of the Employee Benefit Plans or the Company or any ERISA Affiliate of either as
the employer or sponsor under any Employee Benefit Plan, with any of the
Internal Revenue Service, the Department of Labor, the Pension Benefit Guaranty
Company, any participant in or beneficiary of any Employee Benefit Plan or any
other Person whomsoever. Neither Seller nor the Company knows of any reasonable
basis for any such claim, lawsuit, dispute, action or controversy. Schedule 4.15
sets forth the total number of individuals to whom Purchaser is obligated to
provide group health plan benefits pursuant to Section 7.7(e), and Schedule 4.15
sets forth all information regarding claims made by such individuals for the
time periods specified in such schedule that have been provided to Seller by the
applicable insurers.

- 17 -

--------------------------------------------------------------------------------

             4.16 Labor and Employment Matters.

                  (a) Schedule 4.16(a) under the Disclosure Letter lists all
current employee handbooks utilized by the Company and the Company Subsidiaries,
and a complete copy of each handbook has been provided to Purchaser.

                  (b) Except as provided in Schedule 4.11 under the Disclosure
Letter and except in accordance with the contracts, agreements, plans or
programs identified in Schedule 4.16(b) under the Disclosure Letter, no
individual will accrue or receive material additional benefits, service or
accelerated rights to payment of benefits as a result of the transactions
contemplated by this Agreement (either alone or combined with any other event or
transaction). There are no collective bargaining agreements or other material
labor agreements to which the Company or any Company Subsidiary is a party.

                  (c) The Company and the Company Subsidiaries are in compliance
in all material respects with all applicable Laws relating to the employment of
labor, including those related to wages, hours, occupational safety and health,
plant closings and mass layoffs, immigration, collective bargaining and the
payment and withholding of Taxes and other sums as required by appropriate
Governmental Entities, and there has been withheld and paid to the appropriate
Governmental Entities, or there is being held for payment not yet due to such
Governmental Entities, all amounts required to be withheld from the employees of
the Company and the Company Subsidiaries, and neither the Company nor any
Company Subsidiary is liable for any arrears of wages, Taxes, penalties or other
sums for failure to comply with any of the foregoing except for such failures
which would not, individually or in the aggregate, be expected to have a
Material Adverse Effect.

- 18 -

--------------------------------------------------------------------------------

                  (d) As of the date hereof, and except as set forth in Schedule
4.16(d) under the Disclosure Letter, there is no (i) unfair labor practice
complaint against the Company or any Company Subsidiary pending before the
National Labor Relations Board or any other federal, state, local or foreign
agency or Governmental Entity; (ii) pending labor strike, work stoppage, work
slow down or lockout affecting the Company or any Company Subsidiary; (iii)
pending material grievance or unfair dismissal proceeding relating to the
Company or any Company Subsidiary; (iv) material claim by employees of the
Company or any Company Subsidiary alleging discrimination under any federal,
state or local law or constitution, including claims of discrimination or
retaliation based on race, color, creed, age, sex, sexual orientation, national
origin, religion or disability; (v) other material claims affecting the Company
or any Company Subsidiary relating to employment, including those based on
statute, contract or tort; (vi) pending representation question or union
organizing activities respecting a significant number of the employees of the
Company or any Company Subsidiary; or (vii) to the knowledge of Seller, threat,
investigation, charge or complaint with regard to any of the foregoing relating
to the Company or any Company Subsidiary.

             4.17 Personnel, etc. Set forth on Schedule 4.17 under the
Disclosure Letter is a list setting forth the name of each employee, officer and
director of the Company and each Company Subsidiary and providing information
about their employment.

             All payroll records relating to non-officer employees heretofore
provided to Purchaser are accurate and complete in all material respects.

             4.18 Insurance. The Company or Seller maintains insurance policies
which Seller believes are in amount and character, including with respect to the
perils or hazards covered thereby, substantially similar to that carried by
entities engaged in similar businesses and which Seller believes to be adequate
in all material respects for the businesses of the Company and the Company
Subsidiaries. Neither Seller nor the Company has received any notice of
cancellation or material amendment of any such policies. The execution and
delivery of, and the consummation of the transactions contemplated by, this
Agreement will not result in any such cancellation or amendment, except as set
forth in Schedule 4.18 under the Disclosure Letter.

             4.19 Environmental Matters. Except as set forth in Schedule 4.19
under the Disclosure Letter, the Company and the Company Subsidiaries have in
all material respects complied with and are in compliance with all Laws
applicable to them or any of their properties, assets, operations and businesses
relating to environmental protection including, without limitation, standards
relating to air, water, land and the generation, storage, transportation,
treatment or disposal of Hazardous Substances and Hazardous Wastes (each as
defined herein) (collectively, “Environmental Laws”). Except as set forth in
Schedule 4.19 under the Disclosure Letter, neither the Company nor any Company
Subsidiary has any contingent liability in connection with any release of any
Hazardous Waste or Hazardous Substance into the environment. None of Seller, the
Company or any Company Subsidiary has received notice that the operation of the
business of the Company or any Company Subsidiary is in violation of any
applicable Environmental Laws and there are no pending or, to the knowledge of
Seller, threatened claims, administrative proceedings, judgments, declarations
or orders relating to the violation of such Environmental Laws. To the knowledge
of Seller, no employee of the Company or any Company Subsidiary has been exposed
in the course of his or her employment with the Company or any Company
Subsidiary to any regulated or prohibited substances or any materials produced
or used in any manner that can give rise to any material liability under any
applicable Environmental Law. “Hazardous Substance” shall mean as such term is
defined in any applicable state or federal Environmental Law and shall include
any substance in any concentration that is: (A) listed, classified or regulated
pursuant to any of the Environmental Laws; (B) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, chlorinated or other solvent or lubricant, metal,
radioactive materials or radon; or (C) any other substance which is or may be
the subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law. “Hazardous Waste” shall mean as such term is defined in any
applicable state or federal Environmental Law and shall include any substances
listed, classified, regulated or considered to be hazardous waste pursuant to
any of the Environmental Laws.

- 19 -

--------------------------------------------------------------------------------

             4.20 Brokers. Except as set forth in Schedule 4.20 under the
Disclosure Letter, all negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Seller and the Company
directly with Purchaser and without the intervention of any other person and in
such manner as not to give rise to any valid claim against any of the parties
for any finder’s fee, brokerage commission or like payment. Seller shall pay any
such finder’s fee, brokerage commission or payment that is due to the entity
listed on Schedule 4.20 under the Disclosure Schedule and shall indemnify
Purchaser for any such obligation.

             4.21 Books of Account. The books, records and accounts of the
Company accurately and fairly reflect in all material respects, in reasonable
detail, the transactions and the assets and liabilities of the Company and the
Company Subsidiaries. The Company maintains a system of internal accounting
control sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, (iii) access to assets, properties, books,
records and accounts is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accounting for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

             4.22 Mortgage Servicing Representations.

                  (a) Advance. Each Advance made by the Company was made in
accordance with Applicable Requirements, is a valid and subsisting amount owing
to Company, is carried on the books of the Company at values determined in
accordance with GAAP and is not subject to any set-off or claim that could
reasonably be expected to be asserted against the Company, and the Company has
not received any notice from an Investor, Insurer or other appropriate party in
which the Investor, Insurer or other party disputes or denies a claim by the
Company for reimbursement in connection with an Advance, except, in any such
case, as described in Schedule 4.22 under the Disclosure Letter.

- 20 -

--------------------------------------------------------------------------------

                  (b) Mortgage Servicing Qualification. The Company: (a) to the
extent required for the ownership or administration of the Servicing, is
approved (i) by HUD as a Title I Nonsupervised Lender and Title II Nonsupervised
Mortgagee and servicer for FHA Loans, (ii) by VA as an approved servicer for VA
Loans, (iii) by FNMA and FHLMC as an approved servicer of residential mortgages
and (iv) by GNMA as an approved Issuer authorized to act as subcontract servicer
of GNMA-guaranteed mortgage-backed securities, (b) has all other material
Permits that are necessary to own or administer the Servicing (or, where legally
permissible, any waiver of or exemption from any of the foregoing by such Agency
or State Agency) and (c) is in good standing under all applicable federal, state
and local laws and regulations thereunder as a servicer, except in any such
case, as described in Schedule 4.22 under the Disclosure Letter. Neither Seller,
the Company or Company Subsidiary has received any notice or information from
any Governmental Entity that it intends to terminate or restrict Company's
status as an approved participant in its programs for which such Company is as
of the date hereof registered, approved or authorized.

             4.23 Mortgage Loans.

                  (a) Information. All information contained in each mortgage
servicing file (including imaged documents) with respect to a Mortgage Loan with
regard to servicing activity is complete in accordance with the Applicable
Requirements and accurate in all material respects as of the effective dates of
such information.

                  (b) Application of Funds. All payments received by the Company
with respect to any Mortgage Loans have been remitted and properly accounted for
as required by Applicable Requirements. All funds received by the Company or any
Company Subsidiary in connection with the satisfaction of Mortgage Loans,
including but not limited to foreclosure proceeds and insurance proceeds from
hazard losses, have been deposited in the appropriate Custodial Account and all
such funds have been applied to reduce the principal balance of the Mortgage
Loans in question, or for reimbursement of repairs to the Mortgaged Property or
as otherwise required by Applicable Requirements and the Servicing Agreements or
are and will be in one of the Custodial Accounts on the Closing Date. All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments, or ground rents which previously became due and
owing have (to the extent Company maintains a Custodial Account with respect
thereto) been paid prior to the imposition of any penalty with respect thereto
(if so required by the Applicable Requirements), or an escrow of funds with
respect to taxes and insurance premiums has been established in an amount
sufficient (based on the most recent escrow analysis thereof performed in
accordance with the Applicable Requirements) to pay for such item which remains
unpaid and which has been assessed but is not yet due and payable.

- 21 -

--------------------------------------------------------------------------------

                  (c) General Servicing of Mortgage Loans.  Each Mortgage Loan
has been serviced in accordance with Applicable Requirements in all material
respects.

                         (i) None of the Servicing Agreements constitutes a
Recourse Obligation to Company, as Servicer, except as disclosed in Schedule
4.23(c) under the Disclosure Letter.

                         (ii) Except as disclosed in Schedule 4.23(c) under the
Disclosure Letter, there exists no fact or circumstance that would entitle any
Insurer or Investor to (i) demand from the Company or any Company Subsidiary
either repurchase of any Mortgage Loan or the related Mortgaged Property or
indemnification for losses, (ii) impose on the Company or any Company Subsidiary
sanctions or penalties in respect of any Mortgage Loan, or (iii) rescind any
insurance policy or reduce insurance benefits in respect of any Mortgage Loan
which would result in a breach of any obligation of the Company or any Company
Subsidiary under any Material Contract.

                  (d) Custodial Accounts. All Custodial Accounts are maintained
in accordance with Applicable Requirements. Except as to payments that are past
due under the Mortgage Loan, all Custodial Account balances required by the
Mortgage Loan Documents and paid to the Company for the account of the Mortgagor
and the Company are on deposit in the appropriate Custodial Accounts.

                         (i) All payments for taxes, assessments, ground rents,
mortgage insurance, hazard and flood insurance or other payments made from the
Custodial Accounts have been made as required by Applicable Requirements, and
the Company has paid to the Mortgagor interest on any such payments deposited in
the Custodial Accounts to the extent such payment is required by Applicable
Requirements, in each case to the extent that the Company was timely notified or
otherwise became aware that such amounts were unpaid, due and owing.

                         (ii) Within the twelve (12) month period prior to the
Closing Date, Company has analyzed the payments required to be deposited into
the Custodial Accounts and adjusted the payment thereto in order to eliminate
any deficiency that the Company may have discovered, except with respect to
Mortgage Loans received by the Company within the twelve (12) month period prior
to the Closing Date. Where required by Applicable Requirements, the Company has
notified each Mortgagor, in accordance with the Applicable Requirements, as to
any payment adjustments which resulted from an escrow analysis.

- 22 -

--------------------------------------------------------------------------------

                  (e) Hazard and Flood Insurance.

                  If required by the Applicable Requirements, there is in force
with respect to each Mortgaged Property a hazard insurance policy that provides,
at a minimum, for fire and extended coverage in an amount which is in no event
less than the amount required under such Applicable Requirements. If required by
the Flood Disaster Protection Act of 1973, as amended, or by the Investor, each
Mortgaged Property is and will be covered by a flood insurance policy in an
amount not less than the maximum amount of insurance required under Applicable
Requirements. To Seller's knowledge, all such insurance policies are in full
force and effect, and all premiums with respect to such policies have been paid
and will inure to the benefit of Purchaser on behalf of the Investor upon the
consummation of the transactions contemplated by this Agreement. Neither Seller
nor Company has engaged in any act or omission that would impair the coverage of
any such policy, the benefits of the endorsement provided for therein, or the
validity and binding effect of either.

                  (f) Condition of Mortgaged Property. Neither Seller nor the
Company has engaged in any activity that involves or involved the generation,
use, manufacture, treatment, transportation, storage in tanks or otherwise, or
disposal of Hazardous Substances on or from any Mortgaged Property.

                  (g) Qualified Written Requests. The Company has responded to
"qualified written requests" in accordance with the requirements of the Real
Estate Settlement Procedures Act.

                  (h) Fraud. No fraudulent action with respect to a Mortgage
Loan has taken place on the part of Seller or the Company.

                  (i) IRS Reports. The Company has filed all IRS forms that are
required to be filed with respect to the Servicing.

                  (j) Release of Fully-paid Mortgage Loans. All Mortgage Loans
that have been fully paid have been released within the time period specified by
Applicable Requirements, except as described in Schedule 4.23 under the
Disclosure Letter.

                  (k) Adjustable Rate Loans. Except as disclosed in Schedule
4.23(k) under the Disclosure Letter, with respect to each ARM Loan, each of the
Company and its Company Subsidiaries and each Prior Servicer has (i) properly
and accurately entered into its system all data required to service the Mortgage
Loan in accordance with all Applicable Requirements, (ii) properly and
accurately adjusted the mortgage interest rate on each interest adjustment date,
(iii) properly and accurately adjusted the monthly payment on each payment
adjustment date, (iv) properly and accurately calculated the amortization of
principal and interest on each payment adjustment date, in each case in
compliance with all Applicable Requirements, and (v) executed and delivered any
and all necessary notices required under, and in a form that complies with, all
Applicable Requirements regarding the interest rate and payment adjustments.

- 23 -

--------------------------------------------------------------------------------

             4.24 Limitation on Certain Representations. The representations and
warranties of Seller set forth in the last sentence of Section 4.5(b) and in
Sections 4.22 and 4.23 are made subject to, and to the extent of, the Company
having received full and correct information from each Prior Servicer; provided,
however, that this Section 4.24 shall have no effect for purposes of determining
whether a breach of any such representation or warranty has occurred for
purposes of Section 11 hereof.

             4.25 CCL Litigation. The release of claims against the Company
provided for in the Settlement Agreement [Wilshire/CCL], effective May 9, 2002,
is fully effective and the conditions specified therein, for which failure to
satisfy could give rise to the termination of that settlement agreement and the
reinstatement of claims, have been fully satisfied, except for the delivery of
an executed cross-release between the parties that have settled with the
Claimants, as provided in Section 5.12 of said Settlement Agreement
[Wilshire/CCL].

             4.26 No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 4, neither Seller nor
any other person acting on behalf of Seller or the Company makes any other
express or implied representation or warranty on behalf of any of such persons
or entities.

        5. Representations and Warranties by Purchaser. Purchaser represents and
warrants to Seller as follows:

             5.1 Corporate Organization. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has the corporate power and authority to carry on its business as now being
conducted by it.

             5.2 Authorization of Agreement; No Violation.

                  (a) Purchaser has the corporate power and authority to enter
into this Agreement, to acquire and own the Purchased Stock, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the purchase of the Purchased
Stock and the consummation of the other transactions provided for hereby have
been duly and validly authorized by all necessary corporate and other action of
Purchaser. This Agreement has been duly and validly executed and delivered by
Purchaser and, assuming the due authorization, execution and delivery by Seller,
constitutes a legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be limited or affected by (i) bankruptcy, insolvency, reorganization,
moratorium, liquidation, arrangement, fraudulent transfer, fraudulent conveyance
and other similar laws (including, without limitation, court decisions) now or
hereafter in effect and affecting the rights and remedies of creditors generally
or providing for the relief of debtors, (ii) the refusal of a particular court
to grant equitable remedies, including, without limitation, specific performance
and injunctive relief, and (iii) general principles of equity (regardless of
whether such remedies are sought in a proceeding in equity or at law).

- 24 -

--------------------------------------------------------------------------------

                  (b) The execution and delivery of this Agreement by Purchaser
do not, and the performance and consummation of this Agreement by Purchaser will
not (i) violate or conflict with any provision of the certificate of
incorporation or by-laws (or other organizational documents) of Purchaser, (ii)
conflict with or violate any Law applicable to Purchaser or by which any of its
properties are bound or affected or (iii) conflict with or result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under any provision of any contract or agreement of
any kind to which Purchaser is a party or by which Purchaser or any of its
properties is bound or affected, except in the case of clauses (ii) and (iii)
for any such conflicts, violations, breaches, defaults or other occurrences
which would not reasonably be expected to materially impair or delay the ability
of Purchaser to effect the Closing.

                  (c) No Third Party Consent is required to be obtained or made
by Purchaser in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, except
(i) for compliance with the notification filing and waiting period requirements
under the HSR Act, (ii) for such as are listed on Schedule 5.2(c) hereof or
(iii) where the failure to obtain or make such consent, license, approval,
permit, authorization, registration or filing would not have a Material Adverse
Effect.

             5.3 Litigation. There are no Actions either at law or in equity, or
before any commission or other administrative authority in any federal, state,
local or foreign jurisdiction, of any kind now pending or, to the knowledge of
Purchaser, threatened against Purchaser which would reasonably be expected to
impair or delay the ability of Purchaser to effect the Closing.

             5.4 Brokers. Except as set forth in Schedule 5.4, all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried on by Purchaser directly with Seller and the Company, and without the
intervention of any other person and in such manner as not to give rise to any
valid claim against any of the parties for a finder’s fee, brokerage commission
or like payment. Seller shall pay any such finder’s fee, brokerage commission or
payment that is due to the entity listed on Schedule 5.4 under the Disclosure
Schedule and shall indemnify Purchaser for any such obligation.

             5.5 Investment Representation. Purchaser is acquiring the Purchased
Stock for its own account for the purpose of investment and not with a view to
the distribution thereof or dividing all or any part of its interest therein
with any other person. Purchaser acknowledges that the sale of the Purchased
Stock has not been registered under the Securities Act of 1933, as amended, or
under any applicable Securities Laws and that the Purchased Stock may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without registration under, pursuant to an exemption from or in a transaction
not subject to any applicable Securities Laws.

- 25 -

--------------------------------------------------------------------------------

             5.6 No Additional Representations by Seller. Purchaser acknowledges
that neither Seller nor any other person or entity acting on behalf of Seller
has made any representation or warranty, expressed or implied, oral or written,
as to the accuracy or completeness of any information regarding the Purchased
Stock, the Company and the Company Subsidiaries or their businesses, except as
expressly set forth in this Agreement or the Schedules, and neither Seller nor
any other person or entity acting on behalf of Seller will have or be subject to
any liability to Purchaser or any other person resulting from the distribution
to Purchaser, or Purchaser’s use, of any memoranda or “sale book,” or any
information, document, or material made available to Purchaser in certain “data
rooms”, management presentations, investment banker presentations or any other
form, in expectation of the transactions contemplated by this Agreement.

             5.7 Financing. Purchaser has the ability to finance all payments to
be made by Purchaser in connection with the transactions under this Agreement.
Purchaser will ensure the continued ability to finance such amounts in
accordance with the terms of this Agreement and will not take any action between
the date hereof and the Closing Date which would impair such ability or
financing.

             5.8 No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 5, neither Purchaser
nor any other person makes any other express or implied representation or
warranty on behalf of Purchaser.

        6. Covenants of Seller. Seller covenants and agrees with Purchaser as
follows:

             6.1 Access to Information and Documents. Prior to the Closing,
Seller shall give to Purchaser and to Purchaser’s Representatives reasonable
access during normal working hours to any and all of the personnel and the
books, records, agreements, other documents and files (collectively, “Records”)
of the Company as Purchaser or Purchaser’s Representatives may reasonably
request, and Seller shall furnish to Purchaser and Purchaser’s Representatives
such information and copies of Records pertaining to the Company as Purchaser or
Purchaser’s Representatives shall reasonably request. In connection with such
access, Purchaser shall, and shall cause Purchaser’s Representatives to, use its
and their reasonable best efforts to minimize any disruption of the business and
operations of the Company and Seller.

             6.2 Conduct of Business Pending Closing. From the date hereof until
the Closing, except as consented to by Purchaser in writing (which consent shall
not be unreasonably withheld) or as otherwise expressly contemplated by this
Agreement (including, without limitation, pursuant to Section 6.7 hereof),
Seller agrees as follows:

                  (a) The Company and each Company Subsidiary shall be
maintained at all times as a corporate entity validly existing and in good
standing under the laws of the applicable jurisdiction of incorporation or
formation;

                  (b) The Company and the Company Subsidiaries shall each carry
on its business and operations substantially in the manner carried on as of the
date hereof and shall not engage in any activity or transaction or make any
commitment to purchase, lend or spend other than in the ordinary course of its
business and consistent with past practices except that no new Servicing shall
be purchased;

- 26 -

--------------------------------------------------------------------------------

                  (c) The Company shall not declare, authorize or pay any
distribution or dividend to Seller or accept any capital contribution or
forgiveness of indebtedness, other than as provided in Schedule 6.2(c) under the
Disclosure Letter;

                  (d) Neither the Company nor any Company Subsidiary shall pay
or grant or increase any compensation, commission, option, severance or
termination payment or bonus to any director, officer, employee, sales
representative, broker or independent contractor as such, except (i) in the
ordinary course of business and consistent with past practices, (ii) bonuses
described in Schedule 4.16(b) under the Disclosure Letter; and (iii) payments
described in Schedule 6.2(d) under the Disclosure Letter, which bonuses and
payments described in clauses (ii) and (iii) shall be paid immediately prior to
the Closing by Seller or the Company;

                  (e) The Company shall use its commercially reasonable efforts
to continue to maintain its credit arrangement to fund Advances and to carry all
of its existing insurance;

                  (f) Neither the Company nor any Company Subsidiary shall sell,
license, assign or otherwise dispose of or pledge or otherwise encumber, any of
its properties or assets, or obligate itself to do any of the foregoing, except
in the ordinary course of its business;

                  (g) Neither the Company nor any Company Subsidiary shall amend
its certificate or articles of incorporation or by-laws or other organizational
documents;

                  (h) The Company and the Company Subsidiaries shall each use
its commercially reasonable efforts to preserve intact its business
organization, Permits, maintain its rights, licenses and franchises (including
all Intellectual Property rights and licenses) and to preserve the goodwill of
any clients, co-investors and others having business relationships with the
Company and the Company Subsidiaries;

                  (i) Neither the Seller, Company, nor any Company Subsidiary
shall implement any change in accounting principles, practices or methods or,
for Tax purposes, request any such change;

                  (j) The Company shall use its commercially reasonable efforts
to maintain its books, accounts and records in the ordinary course of business,
and to maintain and keep its and the Company Subsidiaries' properties and assets
in good repair and condition, subject to ordinary wear and tear provided that
the Company shall not make any capital expenditure or commitment in excess of
Two Hundred Fifty Thousand Dollars ($250,000);

- 27 -

--------------------------------------------------------------------------------

                  (k) The Company shall use its commercially reasonable efforts
to pay its and the Subsidiaries' debts and Taxes in a timely manner, subject to
good faith disputes, and to pay any other debts or perform any other obligations
in a timely manner;

                  (l) The Company shall use its commercially reasonable efforts
to retain its and the Subsidiaries' employees, officers and agents and maintain
satisfactory relationships with such employees, officers and agents and maintain
its current termination, compensation, hiring and promotion practices;

                  (m) The Company shall not change the number of authorized or
outstanding shares of its capital stock or affect any reclassification thereof,
or issue, grant, sell or pledge any shares of its capital stock or warrants,
options or other rights therein;

                  (n) Neither the Company nor any Company Subsidiary shall enter
into any Material Contract, other than contracts for the servicing of mortgage
or other loans entered into in the ordinary course of business, consistent with
past practice, incur any new indebtedness for borrowed money or incur any
material liabilities, except for borrowing funds from its current credit lines
for making payments required or permitted to be made under this Agreement prior
to or at Closing;

                  (o) Neither the Company nor any Company Subsidiary shall incur
any contingent liability as a guarantor or otherwise with respect to the
obligation of others or any other contingent or fixed obligations or
liabilities, or make any loans or advances to any person, except for advances
made to employees for expenses in the ordinary course of business;

                  (p) The Company shall not acquire, directly or indirectly, or
agree to acquire an equity interest or substantially all the assets of any
business, corporation, partnership, joint venture or other business organization
by merger, consolidation, exchange, purchase or otherwise;

                  (q) Neither the Company nor any Company Subsidiary shall (i)
file any Action, other than to enforce the terms of the Mortgage Loans or (ii)
settle any Action filed or otherwise instituted against it if such settlement
would contain relief other than monetary damages or a modification, release or
adjustment of the Mortgage Loan that is the subject of the Action;

                  (r) Neither the Company nor any Company Subsidiary shall enter
into any new line of business;

- 28 -

--------------------------------------------------------------------------------

                  (s) Neither Seller, the Company, nor any Company Subsidiary
will execute or consent to any waivers extending the statutory period of
limitations with respect to any Action involving the Company or any Company
Subsidiary or the collection or assessment of any Taxes, or amend any Tax
Returns;

                  (t) Neither Seller, the Company, nor any Company Subsidiary
will amend any Tax Returns, prepare or file any Tax Returns in a manner that is
inconsistent with its past practice in preparing or filing similar Tax Returns
in prior periods, or make or rescind any express or deemed election relating to
Taxes or change any of its methods of reporting income or deductions for Tax
purposes.

                  (u) Neither Seller, the Company, nor any Company Subsidiary
will commence any litigation or proceeding with respect to any Tax Liability or
settle or compromise any Tax Liability; and

                  (v) Neither Seller, the Company, nor any Company Subsidiary
shall take any action intended or reasonably likely to result in (i) a Material
Adverse Effect with respect to the Company, (ii) any of the representations and
warranties of Seller set forth in this Agreement being or becoming untrue in any
material respect at any time at or prior to the Closing Date, (iii) any of the
conditions set forth in Article Eight not being satisfied in a timely manner or
(iv) a material violation of any provision of this Agreement, except, in each
case, as required by applicable Law or Applicable Requirements.

             6.3 Consents and Approvals. Seller shall use its commercially
reasonable efforts to obtain prior to the Closing all Third Party Consents
required to be obtained by Seller or the Company in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions provided for hereby or otherwise necessary for the operation of
the businesses of the Company and the Company Subsidiaries on and after the
Closing Date.

             6.4 Financial Statement Deliveries. As soon as is reasonably
practicable and in no event later than twenty five (25) days from the last day
of each fiscal month between the date of this Agreement and the Closing Date,
Seller shall prepare and provide to Purchaser monthly consolidated balance
sheets of the Company and the Company Subsidiaries and related consolidated
statements of income utilizing the same methodology currently used in preparing
the Company’s consolidated financial statements but in all events in accordance
with GAAP.

             6.5 Notice of Actions, Proceedings and Other Matters. Seller shall
promptly notify Purchaser of any Actions commenced or, to the knowledge of
Seller, threatened, involving or affecting the Company, any Company Subsidiary
or any of their respective properties or assets, or against any employee,
consultant, director or officer of the Company or any Company Subsidiary, in
his, her or its capacity as such, except for any threatened individual Action
regarding a mortgagor or any obligor that would not reasonably be expected to
result in a class action, investigation by a Governmental Entity or a Material
Adverse Effect as to which Seller shall notify Purchaser on a monthly basis.
Seller shall give prompt notice to Purchaser of any notice of, or other
communication relating to, a breach, default or event which, with notice or
lapse of time or both, would become a breach or default, received by Seller
subsequent to the date of this Agreement and prior to the Closing Date, under
any Material Contract, and any notice or other communication from any third
party or Governmental Entity alleging that the consent or approval of such third
party or Governmental Entity is or may be required in connection with the
transactions contemplated by this Agreement, unless Seller or the Company is
then pursuing such approval or consent. Seller shall promptly notify Purchaser
of the occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which would be reasonably likely to cause any representation
or warranty by Seller contained in this Agreement to be materially untrue or
inaccurate and any material failure to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by Seller hereunder. In
addition, Seller shall give prompt notice to Purchaser of any facts or
circumstances that arise or become evident after the date of this Agreement and
on or before the Closing Date that might result in a Material Adverse Effect.

- 29 -

--------------------------------------------------------------------------------

             6.6 No Shop; Notice of Proposals. Until the Closing Date or
termination of this Agreement, Seller shall not, directly or indirectly,
solicit, initiate, or encourage any inquiries or proposals that constitute, or
could reasonably be expected to lead to, a proposal or offer for a merger,
consolidation, business combination, sale of substantial assets, sale of shares
of capital stock or similar transactions involving the Company or any Company
Subsidiary (other than an Excluded Asset), other than the transactions
contemplated by this Agreement (any of the foregoing inquiries or proposals
being referred to in this Agreement as an “Acquisition Proposal”), engage in
negotiations or discussions concerning, or provide any non-public information to
any person or entity relating to, any Acquisition Proposal, or agree to, approve
or recommend any Acquisition Proposal. Without limiting the foregoing, it is
understood that any violation of the restrictions set forth in this Section 6.6
by any director, officer or affiliate of Seller or the Company or any investment
banker, financial advisor, attorney, accountant or other representative of any
of them, if any of such persons is acting at their direction or with actual
knowledge, shall be deemed to be a breach of this Section 6.6 by Seller.

             6.7 Preclosing Transactions. Seller shall, on or prior to the
Closing Date, transfer or cause to be transferred to the Company or a Company
Subsidiary, as appropriate, all contracts and other assets currently held by
Seller or any of the Subsidiaries other than the Company or the Company
Subsidiaries that relate solely or primarily to the business of the Company or
the Company Subsidiaries, and shall, at its sole cost and expense, cause the
Company or the applicable Company Subsidiary to transfer to Seller or one of the
Subsidiaries (other than the Company or the Company Subsidiaries), all contracts
or other assets currently held by the Company or any Company Subsidiary that do
not relate solely or primarily to such business; provided, however, that in no
event shall Seller cause the transfer of any Contract or other asset that is
necessary for the operation of the businesses of the Company and the Company
Subsidiaries on and after the Closing Date as such businesses are conducted on
the date hereof. Seller and its Affiliates shall transfer all of its rights to
the Intellectual Property Assets to the Company or a Company Subsidiary, as
appropriate, through duly executed assignment agreements and, in the case of the
Intellectual Property that is registered with federal or state offices or
agencies, through executed and notarized assignment documents that meet the
filing requirements of the applicable offices or agencies. Seller shall file
each such assignment document with the applicable federal or state office or
agency and provide to Purchaser copies of each such assignment document,
together with evidence of the required filing. In addition, at Seller’s sole
cost and expense, including without limitation obtaining any Third Party
Consents, Seller shall complete the preclosing transactions between it and the
Company described in Schedule 6.7 under the Disclosure Letter. Prior to the
Closing (i) the Company will transfer all of the Excluded Assets to Seller, one
or more Subsidiaries (other than a Company Subsidiary) or third parties and (ii)
the Company will transfer all of the Excluded Liabilities to Seller, one or more
Subsidiaries (other than a Company Subsidiary) or third parties and such
transferee will assume all of the Excluded Liabilities. The purchase price for
all transfers of Excluded Assets that are made to Seller or any Subsidiary
(other than a Company Subsidiary) shall be at book value, shall be paid in cash
or, in the case of transfers to Seller, reduction of intercompany indebtedness
owed by the Company and shall be at Seller’s sole cost and expense.

- 30 -

--------------------------------------------------------------------------------

             6.8 Tax Matters.

                  (a) Seller shall make elections under Section 338(h)(10) of
the Code (and any comparable election under state, local or foreign Tax Laws)
with respect to the acquisition of the Company and deemed acquisitions of WCICC
Inc. (if it is not an Excluded Asset) by Purchaser. Purchaser and Seller shall
cooperate fully with each other in the making of such election. Other than the
amount of Taxes accrued or otherwise reflected as a liability on the Closing
Date Balance Sheet, Seller shall be liable for all federal income Taxes
attributed to the Company and Company Subsidiaries for taxable periods ending on
or before the Closing Date (including any income Tax resulting from the Section
338(h)(10) Election). Seller shall be liable for any state, local, or foreign
income Tax attributable to an election under the state, local, or foreign law
similar to the election available under Section 338(h)(10) of the Code. Further,
if a state, local or foreign jurisdiction does not have provisions similar to
the election available under Section 338(h)(10) of the Code, Seller will be
liable for any income Tax imposed on Company or Company Subsidiaries by such
state, local and/or foreign jurisdiction resulting from the transactions
contemplated by this Agreement. Other than the amount of Taxes accrued or
otherwise reflected as a liability on the Closing Date Balance Sheet, Seller
will be liable for non-federal income Taxes of Company or Company Subsidiaries
for taxable periods ending on or before the Closing Date. Seller shall prepare
or cause to be prepared and file or cause to be filed all Tax Returns required
to be filed by or with respect to the Company or Company Subsidiaries that
relate to taxable periods ending on or before the Closing Date, including all
such Tax Returns that are required to be filed after the Closing Date.
Notwithstanding anything to the contrary in this Agreement, Purchaser and Seller
agree to report all transactions not in the ordinary course of business
occurring on the Closing Date after Purchaser's purchase of the Purchased Stock
on Purchaser's federal income Tax Return to the extent permitted by Treasury
Regulationss.1.1502-76(b)(1)(ii)(B); provided that, for purposes of this
sentence and Section 11.8 hereof all transactions arising out of the Section
338(h)(10) Elections and any other transactions contemplated by this Agreement
shall be considered to be in the ordinary course of business.

- 31 -

--------------------------------------------------------------------------------

                  (b) Any tax sharing agreement between Seller and its
affiliates, on the one hand, and the Company and the Company Subsidiaries, on
the other hand, shall be terminated as of the Closing Date and will have no
further effect for any taxable year (whether the current year, a future year, or
a past year).

                  (c) Seller is responsible for the payment of all Taxes
relating to the Company and Company Subsidiaries or their operations on and
prior to the Closing Date (other than transactions not in the ordinary course of
business occurring on the Closing Date after Purchaser's purchase of the
Purchased Stock referred to in the last sentence of Section 6.8(a) hereof),
including, without limitation, the amounts due under all Tax Returns filed or
caused to be filed by it pursuant to Section 6.8(a) and excluding the amount of
Taxes accrued or otherwise reflected as a liability on the Closing Date Balance
Sheet (the payment of which amount shall be the Purchaser's obligation). Taxes
for taxable periods beginning before the Closing Date and ending after the
Closing Date shall be allocated in accordance with Section 7.9(e).

                  (d) Seller shall not take any action, nor shall it permit any
member of the Seller Group to take any action, that would terminate the Seller
Group's privilege to file consolidated federal income Tax returns for the
taxable year ending on December 31, 2003 and the taxable year that includes the
Closing Date. Seller shall cause the Seller Group to file timely consolidated
federal income Tax returns that include the Company and Company Subsidiaries for
the taxable year ending on December 31, 2003 and for the taxable year that
includes the Closing Date. Seller shall not withdraw such consolidated federal
income Tax returns after such returns are filed. Seller shall not request
permission to discontinue filing consolidated federal income Tax returns for the
taxable period that includes the Closing Date or any taxable year in which the
Company and Company Subsidiaries were included in Seller Group's consolidated
federal income Tax returns.

             6.9 Records. After the Closing, upon reasonable written notice,
Seller shall provide or cause to be provided to Purchaser and Purchaser’s
Representatives access, during normal business hours, to such information
(including such Records) and assistance as is reasonably necessary for financial
reporting and accounting matters, the preparation and filing of any returns,
reports or forms or the defense of any lawsuit, proceeding or tax, environmental
or other claim or assessment; provided, however, that such access does not
unduly disrupt the normal operations of Seller.

             6.10 Non-Competition Agreement.

                  (a) For a period of five (5) years following the Closing Date,
Seller shall not, and shall not permit any of its Affiliates, Controlled by
Seller, to, in any state in the United States, directly or indirectly, either as
a principal, partner, agent, manager, stockholder, director, officer or in any
other capacity, own or operate or enter into a business that competes in the
residential mortgage servicing business in the United States (the "Restricted
Business") on a de novo basis (it being understood that Seller and its
Affiliates Controlled by Seller may continue to service any mortgages currently
serviced by any of them, and any new mortgages originated by Seller or its
Affiliates); provided, however, (i) that ownership of less than five percent
(5%) of the voting stock of any corporation engaged in the Restricted Business
shall not constitute a violation hereof and (ii) that entering into or engaging
in the Restricted Business as the result of any acquisition, merger,
consolidation, or similar business combination shall not constitute a violation
hereof if (x) such transaction results in a change in control of Seller or (y)
the entity with which such transaction occurs is any entity (a) whose primary
business on a consolidated or combined basis with all its Affiliates is not the
Restricted Business or (b) incorporated or headquartered outside of the United
States that has outside the United States or derives from outside the United
States more than fifty percent (50%) of its assets, revenues or net income on a
consolidated or combined basis with all its Affiliates (based on the financial
statements publicly available immediately prior to the entering into a
definitive agreement for such transaction).

- 32 -

--------------------------------------------------------------------------------

                  (b) Seller acknowledges that the restrictions and agreements
contained in this Section 6.10 are reasonable and necessary to protect the
legitimate interests of Purchaser, and that any violation of this Section 6.10
will cause substantial and irreparable injury to Purchaser that would not be
quantifiable and for which no adequate remedy would exist at law and agrees that
injunctive relief, in addition to all other remedies, shall be available
therefore.

                  (c) Seller agrees that, for a period beginning on the date of
this Agreement and ending on the date five (5) years following the Closing Date,
neither Seller nor its Affiliates Controlled by Seller will solicit for
employment any of the Continuing Company Employees; provided, however, that it
is understood that this Section 6.10(c) shall not prohibit: (i) solicitation of
any Continuing Company Employee who contacts Seller or any Affiliates Controlled
by Seller on his or her own initiative without any solicitation by or
encouragement from Seller or any Affiliates Controlled by Seller (excluding any
solicitation by a professional search firm where Seller or any of its Affiliates
Controlled by Seller has not directed such firm to solicit that person); (ii)
generalized solicitations by advertising and the like which are not directed to
the Continuing Company Employees; (iii) solicitations of Continuing Company
Employees whose employment was terminated by Purchaser or any Company or Company
Subsidiary; or (iv) solicitations of Continuing Company Employees who have
terminated their employment with any Company or Company Subsidiary without any
prior solicitation (which would otherwise violate this Section 6.10(c)) by
Seller or any of its Affiliates Controlled by Seller.

                  (d) It is the intent and understanding of each party hereto
that if, in any action before any court or agency legally empowered to enforce
this Section 6.10, any term, restriction, covenant, or promise is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant, or promise shall not thereby be terminated but that it shall be deemed
modified to the extent necessary to make it enforceable by such court or agency
and, if it cannot be so modified, that it shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable.

- 33 -

--------------------------------------------------------------------------------

             6.11 Transactions with Affiliates. On or prior to the Closing Date,
each of the Company and the Company Subsidiaries shall pay and discharge all
amounts of indebtedness owed by it to Seller or any Affiliate Controlled by
Seller. All transactions between the Company, on the one hand, and Seller or any
Affiliate Controlled by Seller, on the other hand, between the date of this
Agreement and the Closing Date shall be conducted only in a manner consistent
with past practice and, at a minimum, on terms reasonably believed to be as
favorable to the Company as the Company could receive from an unaffiliated third
party; provided, however, that this Section 6.11 shall not apply to corporate or
administrative functions performed by officers and employees in the ordinary
course, or to the sharing of facilities, equipment, and supplies in the ordinary
course.

             6.12 Reconciliation of Custodial Accounts. As of the last
applicable cut-off date for each particular Investor of at least Ten Million
Dollars ($10,000,000) in unpaid principal balance of Mortgage Loans then
serviced by Seller, the Company or any Company Subsidiary which is no earlier
than thirty (30) days prior to the Closing Date (or, if applicable with respect
to any particular Investor, such later date on which the Company shall have
completed a reconciliation of an account in accordance with the current business
practices of the Company), or, in the case of custodial clearing accounts, as of
the last day of the month immediately preceding the month in which the Closing
Date occurs (or, if applicable with respect to any particular custodial clearing
account, such later date on which the Company shall have completed a
reconciliation in accordance with the current business practices of the
Company), Seller shall cause the Company to: (i) reconcile control group and
pool balances to the trial balance; (ii) properly balance and reconcile all
Investor accounts and custodial clearing accounts against cash requirements
under the Servicing Agreements and/or Agency and Investor guidelines; (iii) make
available for Purchaser’s inspection documentation to verify the accuracy of the
reconciling and balancing activities required under this Section 6.12, and to
explain any discrepancies identified in connection with such reconciling and
balancing activities; and (iv) on or before the Closing Date, fund any shortages
to Custodial Accounts and custodial clearing accounts existing as of the last
applicable cut-off date for each particular Investor which is no earlier than
thirty (30) days prior to the Closing Date (or, if applicable with respect to
any particular Investor, such later date on which the Company shall have
completed a reconciliation of an account in accordance with the current business
practices of the Company) or the last day of the month immediately preceding the
month in which the Closing Date occurs (or, if applicable with respect to any
particular custodial clearing account, such later date on which the Company
shall have completed a reconciliation in accordance with the current business
practices of the Company), as the case may be, which are not collected or
cleared on or prior to the Closing Date, with the exception of any shortages
approved by Purchaser in writing. The Seller shall cause the Company to use the
level of prudence and diligence customary in the industry to conduct the
reconciling and balancing activities required under this Section 6.12.

             6.13 ARM Corrections. Seller shall cause an ARM Loan audit to be
performed based on a sample of up to 250 ARM Loans using industry standard
sampling techniques identified by Purchaser after consultation with the
Company’s internal audit group. The sample shall be selected by Purchaser in its
sole discretion within ten (10) business days after receipt by Purchaser of
Seller’s list of ARM Loans currently serviced by the Company or any Company
Subsidiary, and the audit shall be completed within sixty (60) days after Seller
is notified by Purchaser of the sample selected by Purchaser. Based on the
findings in such audit, Seller shall (i) cause all identified servicing errors
in any Mortgage Loan that is an ARM Loan to be corrected in compliance with
Applicable Requirements, (ii) with respect to such identified errors, cause the
Company or one of its Company Subsidiaries to pay at its expense all necessary
and appropriate refunds to affected consumers, and (iii) if any systemic errors
are discovered, correct all such errors with respect to all affected loans in
accordance with the Company’s normal policy and procedures.

- 34 -

--------------------------------------------------------------------------------

             6.14 Custodial Account Balances. Upon Purchaser’s request, Seller
shall transfer to a depository designated by Purchaser the balances of all
Custodial Accounts held by its pursuant to Servicing Agreements as of the
Closing Date by wire transfer to such accounts, subject to the terms of such
Servicing Agreements.

             6.15 Escheatable Funds. On or prior to the Closing Date, Seller
shall, or shall cause the Company to, have paid all amounts (including
applicable fines and penalties) in respect of funds, subject to escheat or
custodial taking for which it has issued a report in payment to the appropriate
state authorities.

             6.16 Vesting. Seller shall cause each Continuing Company Employee
to be fully vested in his or her account under the Seller’s Group 401(k) salary
savings and profit sharing plan as of the Closing.

             6.17 Wilshire Name. Prior to Closing, Seller and the Company shall
terminate effective as of the Closing Date that certain Service Mark License
Agreement dated as of October 26, 1996 by and between them; provided that Seller
and its Subsidiaries shall be entitled to continue to use such name for a
reasonable period of time, not to exceed one hundred twenty (120) days after the
Closing, in order to effectuate the change in their corporate names with
Governmental Entities and in connection with the use of existing materials,
including existing inventories, office supplies and equipment, bearing such name
or having such name affixed thereto, and shall thereafter be entitled to use
such name to identify Seller as “formerly known as” or “fka” “Wilshire Financial
Services Group Inc.” In addition, the Company shall grant a non-exclusive,
personal, nontransferable, royalty-free, limited right and license to Seller to
use the Mark solely in connection with the special purpose entities and other
entities of Seller listed on Schedule 6.17 for the duration of such entities’
respective existences. At or prior to Closing, the Company and Seller shall
document the foregoing rights in a service mark license agreement that contains
standard terms and conditions for such license agreements and other provisions
that are reasonably acceptable to the Company and Seller. Seller’s rights to use
the Mark with respect to each entity listed on Schedule 6.17 under the
Disclosure Letter shall terminate upon the termination of the applicable entity.

             6.18 HSR Act. As promptly as practicable after the execution of
this Agreement, Seller shall file the required notification under and in
accordance with the HSR Act and shall use its commercially reasonable efforts to
obtain early termination or expiration of the applicable waiting period
thereunder. Subject to advise of counsel, Seller shall respond as promptly as
practicable to any inquiries received from the Federal Trade Commission or the
Antitrust Division of the Department of Justice for additional information or
documentation and shall respond as promptly as practicable to all inquiries and
requests received from any state attorney general or other Governmental Entity
in connection with antitrust matters. Seller shall cooperate in good faith with
Purchaser in respect of all of the foregoing.

- 35 -

--------------------------------------------------------------------------------

             6.19 System Testing and Operation. Following the date on which this
Agreement is executed, Seller shall make available to Purchaser’s employees and
consultants, during normal business hours upon reasonable advance notice by
Purchaser, the Software Code, Intellectual Property, Software and, to the extent
permitted under agreements relating to the same, Third Party Software and Third
Party Intellectual Property (collectively, the “Technology”) for inspection and
functionality testing. Seller also shall make reasonably available to
Purchaser’s representatives a reasonable number of Seller’s employees skilled in
the operation, functionality and/or use of the Technology, and provide
reasonable resources, to assist Purchaser’s representatives in learning to
operate and/or use the Technology, to develop functionality test plans, and to
conduct functionality testing of the Technology. Purchaser agrees and
acknowledges that Seller shall be entitled to impose reasonable limitations to
Purchaser’s rights hereunder in order to ensure that the Company’s normal
operations are not unduly disrupted.

             6.20 Termination of Existing Financing. Seller shall cause the
Company to provide such information to Purchaser as may be reasonably necessary
to enable Purchaser to arrange the pay off and termination at Closing of the
Company’s existing financing with JPMorgan Chase Bank and related entities and
shall cooperate with Purchaser in the filing of UCC-3 termination statements and
other similar instruments to effect the release of liens related thereto.

             6.21 Investment in Liquid Assets. Upon receipt of the Initial
Purchase Price pursuant to Section 2.1, Seller shall place an amount equal to
Ten Million Dollars ($10,000,000) less the then Available Credit (as defined
herein) in one or more time deposit or demand accounts (“Cash Accounts”), or in
lieu thereof in whole or in part, invest such amount in either, or any
combination, of (i) U.S. treasury bonds (“Treasury Bonds”), or (ii) securities
having an “investment grade” rating from either Standard & Poors or Moodys
(“Investment Grade Securities”); provided that for so long as Seller is required
to maintain the Available Liquidity Amount (as defined herein) or the Medical
Availability Liquidity Amount (as defined herein) the current market value (the
“Securities Value”) of any such Treasury Bonds and Investment Grade Securities
as of the close of business on the last day of each fiscal quarter of Seller
that ends following the Closing Date shall be determined within fifteen (15)
business days after such date (the “Quarterly Valuation”). Thereafter, for a
period of one (1) year after the Closing Date, Seller shall ensure that the
Available Liquidity Amount equals or exceeds the Required Liquidity Amount (as
defined herein). “Required Liquidity Amount” means at any time Ten Million
Dollars ($10,000,000) less the aggregate of payments theretofore made by Seller
in respect of its indemnity obligations pursuant to Section 11; “Available
Liquidity Amount” means at any time the sum of (i) the amount of cash then held
in the Cash Account(s), (ii) the Securities Value of the Treasury Bonds and
Investment Grade Securities based on the most recent Valuation (or the
Securities Value at the time of investment, if a Valuation has not yet occurred)
and (iii) the then current amount of Available Credit; and “Available Credit”
means the amount of credit at any time available to be drawn by Seller pursuant
to a credit or loan agreement or facility in order to satisfy its
indemnification obligations under Section 11. All obligations of Seller pursuant
to this Section 6.21 shall terminate on the first anniversary of the Closing
Date, and thereafter Seller shall have no obligation to Purchaser in respect of
liquidity. Seller shall ensure that the Cash Account(s), Treasury Bonds and
Investment Grade Securities comprising the Available Liquidity Amount are at all
times free and clear of any Liens.

- 36 -

--------------------------------------------------------------------------------

        7. Covenants of Purchaser. Purchaser covenants and agrees with Seller as
follows:

             7.1 Confidentiality. Purchaser acknowledges that the
Confidentiality Agreement dated September 15, 2003 between Seller and Purchaser
remains in full force and effect, enforceable against Purchaser in accordance
with its terms. Without limiting the generality of the foregoing, Purchaser
shall, and shall use its best efforts to cause Purchaser’s Representatives to,
(i) hold in strict confidence and not disclose to any person any and all
documents and information containing confidential or proprietary information or
trade secrets of Seller or the Company furnished to, obtained by or learned by
Purchaser in connection with this Agreement and the transactions contemplated
hereby, including without limitation the information disclosed in the Disclosure
Letter (“Confidential Information”), except to the extent necessary to comply
with any applicable Law, and (ii) refrain from using any such Confidential
Information for any personal advantage, except that Purchaser shall be free to
disclose and use all or any of such Confidential Information which can be
conclusively shown to have been (a) already in Purchaser’s possession without
restrictions of confidentiality at the time of disclosure to Purchaser; (b) a
matter of public knowledge other than as a result of any action or omission by
or on behalf of Purchaser; (c) published other than as a result of any action or
omission by or on behalf of Purchaser in any publication for public distribution
or filed as public information with any Governmental Entity; or (d) lawfully
obtained by Purchaser from a third person without restrictions of
confidentiality. The covenants of Purchaser contained in this Section 7.1 shall
(i) survive any termination of this Agreement prior to Closing, (ii) survive the
Closing with respect to Confidential Information of Seller, including the
information set forth in the Disclosure Letter and (iii) if the Closing occurs,
terminate at the Closing with respect to Confidential Information of the
Company.

             7.2 Consents and Approvals. Purchaser shall use its best reasonable
efforts to obtain prior to the Closing all Third Party Consents required to be
obtained by Purchaser in connection with the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby.

             7.3 Notice of Actions, Proceedings and Other Matters. Purchaser
shall promptly notify Seller of any Actions commenced or, to the knowledge of
Purchaser, threatened, involving or affecting Purchaser or any of its properties
or assets, or against any employee, consultant, director, officer or shareholder
of Purchaser, in his, her or its capacity as such, which would reasonably be
expected to adversely affect or materially delay the ability of Purchaser to
consummate the transactions contemplated by this Agreement. Purchaser shall give
prompt notice to Seller of any notice of, or other communication relating to, a
breach, default or event which, with notice or lapse of time or both, would
become a breach or default, received by Purchaser subsequent to the date of this
Agreement and prior to the Closing Date, under any material agreement, indenture
or instrument, and any notice or other communication from any third party or
Governmental Entity alleging that the consent or approval of such third party or
Governmental Entity is or may be required in connection with the transactions
contemplated by this Agreement. Purchaser shall promptly notify Seller of the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which would be reasonably likely to cause any representation or warranty by
Purchaser contained in this Agreement to be untrue or inaccurate and any failure
and to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder. In addition, Purchaser shall give
prompt notice to Seller of any facts or circumstances that arise or become
evident after the date of this Agreement and on or before the Closing Date that
might adversely affect or materially delay the ability of Purchaser to
consummate the transactions contemplated by this Agreement.

- 37 -

--------------------------------------------------------------------------------

             7.4 No Unreasonable Interference. Prior to the Closing, Purchaser
will not take any action which could reasonably be expected to interfere
unreasonably with the business or operations of the Company, any Company
Subsidiary or Seller.

             7.5 Records.

                  (a) Subject to the terms of the Transitional Services
Agreement (as defined herein), on the Closing Date Seller shall deliver or cause
to be delivered to Purchaser in Beaverton, Oregon, all original Records in the
possession of Seller relating solely to the business and operations of the
Company or any Company Subsidiary, other than Records prepared in connection
with the sale of the Purchased Stock or all or any part of the businesses of the
Company and the Company Subsidiaries, including bids received from other parties
and analyses relating to the Company. Seller shall also provide Purchaser with
copies of such other Records as Purchaser may reasonably request that are
necessary for the operation of the businesses of the Company and the Company
Subsidiaries after the Closing Date.

                  (b) After the Closing, upon reasonable written notice,
Purchaser shall provide or cause to be provided to Seller and its
representatives access, during normal business hours, to such information
(including such Records) and assistance as is reasonably necessary for financial
reporting and accounting matters, the preparation and filing of any returns,
reports or forms or the defense of any lawsuit, proceeding or tax, environmental
or other claim or assessment; provided, however, that such access does not
unduly disrupt the normal operations of Purchaser or the Company, and provided
further, that such access may be denied in the event of litigation or dispute
between Purchaser and Seller.

             7.6 Release of Officers and Directors. At the Closing, Purchaser
will cause the Company or the applicable Company Subsidiary to release,
effective as of the Closing, each current or former director or officer of the
Company or any Company Subsidiary from all liabilities and obligations as a
director and/or officer (other than for fraud, illegality or willful
misconduct), for all actions performed by such director or officer in his or her
capacity as such, pursuant to a release or releases in form and substance
reasonably satisfactory to Seller and Purchaser; provided that (i) all current
officers and directors who are not Continuing Company Employees provide
reciprocal releases of the Company, Purchaser and their respective Affiliates
and (ii) the Company shall retain any rights it otherwise would have against
such officers and directors that are required to defend third party claims or
governmental investigations, inquiries or proceedings including those required
by an insurer to be assigned to such insurer as subrogee in connection with any
insurance claim paid to or on behalf of the Company that arise from such third
party claims or governmental investigations, inquiries or proceedings; and
provided further that no such release shall have any effect with respect to any
claims the Company may have against any current or former officer or director
that relate to or arise out of legal proceedings relating to the financial
collapse of Capital Consultants LLC.

- 38 -

--------------------------------------------------------------------------------

             7.7 Employees.

                  (a) Prior to the Closing Date, in accordance with the
procedures set forth in Section 7.7(a) under the Disclosure Letter, the Company
shall hire, on a full-time basis, the employees of the Seller's employee leasing
Affiliate who are dedicated principally to the Company's operations. The Company
shall provide to those identified individuals who continue to be employed by the
Company or any Company Subsidiary following the Closing (collectively, the
"Continuing Company Employees") (i) a base salary that is at least equal to such
employee's base salary immediately prior to the Closing, provided that,
following the Closing, the Company shall not be required to provide Continuing
Company Employees with stock options or other equity compensation, (ii) the
employee benefits described in Schedule 7.7(a) of the Disclosure Letter
("Purchaser Plans"). It is understood and agreed that, except as disclosed on
Schedule 4.15 of the Disclosure Letter, neither the Company nor any Company
Subsidiary sponsors or maintains any Employee Benefit Plans and that, except as
provided in Schedule 7.7(d) of the Disclosure Letter and Section 7.7(e) below,
neither the Company, nor any Company Subsidiary, nor the Purchaser, as a result
of the transactions contemplated in this Agreement, shall have any obligation or
Liability with respect to any Employee Benefit Plan after the Closing. Except as
expressly provided in Section 7.7(d) or Section 7.7(e), nothing in this
Agreement shall be interpreted or construed to cause or obligate Purchaser to
assume sponsorship of any Employee Benefit Plan or of any Liability with respect
to such Employee Benefit Plan or with respect to the employment of a Continuing
Company Employee or any other employee of Company prior to the Closing Date.

                  (b) Each Continuing Company Employee's period of service and
compensation history with the Company or its ERISA Affiliates before the Closing
shall be counted in determining eligibility for, and the amount and vesting of,
benefits under each of the Purchaser Plans except with respect to "paid time
off" as to which Seller shall pay such Continuing Company Employee prior to the
Closing Date pertaining to the period prior to the Closing Date. Each Continuing
Company Employee who participates in a Purchaser Plan that provides health care
benefits (whether or not through insurance) following the Closing shall
participate in such Purchaser Plan without regard to any waiting period or any
condition or exclusion based on pre-existing conditions, medical history, claims
experience, evidence of insurability, or genetic factors (to the extent such
limitations do not apply to any Continuing Company Employee immediately prior to
Closing). Each Continuing Company Employee who participates in the Merrill Lynch
Medical Plan ("Medical Plan") following the Closing shall receive a credit
toward the deductible and out-of-pocket maximum applicable under the Medical
Plan in respect of any amounts paid by such employee for medical benefits during
the period beginning January 1, 2004 and ending on the Closing Date that was
applicable toward the deductible or out-of-pocket maximum under the similar
Employee Benefit Plan that provides medical benefits. If such Employee Benefit
Plan has deductible amounts or out-of-pocket maximums that must be satisfied
separately for in-network expenses and out-of-network expenses, a Continuing
Company Employee will be credited toward the similar applicable deductible or
out-of-pocket maximum under the Medical Plan; if the deductible or out-of-pocket
maximum is not satisfied separately under such Employee Benefit Plan, credit
will be given toward the in-network deductible or out-of-pocket maximum under
the Medical Plan. Seller shall promptly provide such information as Purchaser
may request to determine the amount of any credit to be granted to the
Continuing Company Employees in accordance with this Section 7.7(b). Seller
shall pay Purchaser the aggregate amount of such credits for all Continuing
Company Employees within sixty (60) days following the Closing Date, or at such
later date as Purchaser may determine in its sole discretion. In the event that
any Continuing Company Employee receives an "Eligible Rollover Distribution"
(within the meaning of Section 402(c)(4) of the Internal Revenue Code) from any
Employee Benefit Plan, the Company shall not unreasonably refuse to cause a
Purchaser Plan in which such Continuing Company Employee participates after the
Closing that is intended to constitute a qualified plan under Section 401 of the
Code to accept a direct rollover of such eligible rollover distribution
(including any portion of such eligible rollover distribution comprised of the
outstanding balance of a loan from such Employee Benefit Plan).

- 39 -

--------------------------------------------------------------------------------

                  (c) The Company shall use its reasonable efforts to include
Seller under any release of liability obtained from terminated Continuing
Company Employees.

                  (d) The Company will honor and assume all obligations under
the Change in Control programs specified on Schedule 4.16(b) of the Disclosure
Letter (excluding the acceleration of Executive options) with respect to
Continuing Company Employees except with respect to (i) the employees identified
on Schedule 7.7(d) of the Disclosure Letter, (ii) those provisions that may be
waived in writing by certain of the Continuing Company Employees as part of
their terms and conditions of employment with Purchaser, and (iii) any other
bonus required to be paid by the Company or Seller pursuant to Section 6.2(d).

                  (e) Purchaser shall provide coverage under a group health plan
(within the meaning of Section 4980B(g)(2) of the Code) sponsored by the
Purchaser, or shall cause an affiliate of Purchaser to provide coverage under a
group health plan sponsored by such affiliate ('"Purchaser Group Health Plan"),
to each employee or former employee of Seller or a subsidiary of Seller (i) who
immediately prior to the Closing (or, in the case of a former employee,
immediately prior to termination of employment) provided services for the
Company (including as a leased employee), (ii) who is not employed by the
Company immediately after the Closing and (iii) to whom Seller or the Company is
obligated to provide continued group health plan benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) on and after the Closing Date
(the "Legacy COBRA Employees"). Purchaser's obligation hereunder shall apply
with respect to an individual for the period beginning on the Closing Date and
ending on the last day for which such individual is eligible to receive COBRA
benefits. Each individual subject to the provisions of this Section 7.7(e) shall
be eligible to participate in the Purchaser Group Health Plan in accordance with
the terms and conditions of the Purchaser Group Health Plan otherwise applicable
to COBRA beneficiaries under such Purchaser Group Health Plan. Seller shall
provide to the Purchaser or the Purchaser's designated affiliate such
information as the Purchaser or such affiliate may reasonably request in order
to satisfy its obligations under this Section 7.7(e). Seller shall reimburse the
Company or Purchaser for the total Excess Medical Costs (as defined herein)
incurred by the Company or Purchaser during the applicable COBRA period for each
such Legacy COBRA Employee, provided that the amount to be paid by Seller
hereunder shall not exceed a total of Two Million Dollars ($2,000,000). Excess
Medical Costs shall be the total amount that the Company and Purchaser pay in
claims for the Legacy COBRA Employees in excess of the aggregate premiums
received by the Company and Purchaser from the Legacy COBRA Employees. The
Company shall provide the Seller with an interim accounting of any amount due
under this Section 7.7(e) each quarter and Seller shall make such payment within
thirty (30) days of receipt of the accounting. In addition to Seller's
obligations under Section 6.21, until such date that the Company does not have
any further obligation pursuant to COBRA to provide group health plan coverage
to Legacy COBRA Employees, Seller shall maintain a Medical Availability
Liquidity Amount (as defined herein) in an amount equal to Two Million Dollars
($2,000,000) less the aggregate amount of reimbursement payments made by Seller
pursuant to this Section 7.7(e) until there are ten (10) or fewer Legacy COBRA
Employees, and thereafter One Million Dollars ($1,000,000) less the aggregate
amount of reimbursement payments made by Seller pursuant to this Section 7.7(e).
The Medical Availability Liquidity Amount means (a) the sum of (i) the amount of
cash then held in the Cash Account(s), (ii) the Securities Value of Treasury
Bonds and Investment Grade Securities, and (iii) the then current amount of
Available Credit less (b) the Required Liquidity Amount. The terms "Securities
Value", "Treasury Bonds", and "Investment Grade Securities" shall have the
meanings defined in Section 6.21.

- 40 -

--------------------------------------------------------------------------------

Notwithstanding the above, Seller may, prior to Closing, notify Purchaser that
Seller shall take responsibility for all COBRA obligations for the Legacy COBRA
Employees, in which event Seller shall be responsible therefor and Seller shall
not have any responsibility under this Section 7.7(e).

             7.8 HSR Act. As promptly as practicable after the execution of this
Agreement, Purchaser shall file the required notification under and in
accordance with the HSR Act and shall use its commercially reasonable efforts to
obtain early termination or expiration of the applicable waiting period
thereunder. Subject to advise of counsel, Purchaser shall respond as promptly as
practicable to any inquiries received from the Federal Trade Commission or the
Antitrust Division of the Department of Justice for additional information or
documentation and shall respond as promptly as practicable to all inquiries and
requests received from any state attorney general or other Governmental Entity
in connection with antitrust matters. Purchaser shall cooperate in good faith
with Seller in respect of all of the foregoing.

- 41 -

--------------------------------------------------------------------------------

             7.9 Tax Matters.

                  (a) Purchaser shall make an election under Sections 338(g) and
338(h)(10) of the Code (and any comparable election under state, local or
foreign Tax Laws) with respect to the purchase of the Company and deemed
purchase of WCICC Inc. (if it is not an Excluded Asset). Purchaser and Seller
shall cooperate fully with each other in the making of such election. Purchaser
shall not make or cause to be made an election under Section 338 of the Code
with respect to the deemed purchase of Company Subsidiaries other than WCICC
Inc. Purchaser shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns required to be filed with respect to the Company and
Company Subsidiaries that relate to taxable periods ending after the Closing
Date, including all Tax Returns for taxable periods that begin before the
Closing Date and end after the Closing Date, and Purchaser shall timely pay all
Taxes due under such returns; provided that with respect to any such Taxes
attributable to periods prior to the Closing Date, Purchaser shall be
responsible only for the amount thereof which does not exceed the amount of
Taxes accrued or otherwise reflected on the Closing Date Balance Sheet.
Purchaser and Seller agree to report all transactions not in the ordinary course
of business occurring on the Closing Date after Purchaser's purchase of the
Purchased Stock on Purchaser's federal income Tax Return to the extent permitted
by Treasury Regulationss. 1.1502-76(b)(1)(ii)(B); provided that, for purposes of
this sentence and Section 11.8 hereof, all transactions arising out of the
Section 338(h)(10) Elections shall be considered to be in the ordinary course of
business.

                  (b) Seller and Purchaser shall bear equal responsibility and
be responsible for paying, and Purchaser shall provide written notice to Seller
of the payment of and/or a written response to Seller upon any request for
information regarding the status of, any sales, use, transfer, documentary,
registration, business and occupation and other similar taxes (including related
penalties (civil or criminal), additions to tax and interest) imposed by any
Governmental Entity with respect to the transactions contemplated by this
Agreement ("Transaction Taxes"), regardless of whether the taxing authority
seeks to collect such taxes from Seller, Purchaser, the Company or their
affiliates. Purchaser and Seller also shall bear equal responsibility for (i)
administering the payment of such Transaction Taxes, (ii) defending or pursuing
any proceedings related thereto, and (iii) paying any expenses related thereto.
Seller shall give prompt written notice to Purchaser of any proposed adjustment
or assessment of any Transaction Taxes with respect to the transaction, or of
any examination of said transaction in a sales, use, transfer or similar tax
audit. Seller shall not negotiate a settlement or compromise of any Transaction
Taxes without the written consent of Purchaser, which consent shall not be
unreasonably withheld.

                  (c) Purchaser and Seller shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns under Sections 6.8(a) and 7.9(a) and any audit, litigation, or other
proceeding with respect to Taxes (a "Tax Proceeding"). Such cooperation shall
include the retention and (upon the other party's request) the provision of
records and information that are reasonably relevant to any such Tax Proceeding
and the availability of employees on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Purchaser and Seller agree (A) to retain all books and records with respect to
Tax matters pertinent to Company and Company Subsidiaries relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Purchaser or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
Purchaser or Seller, as the case may be, shall allow the other party to take
possession of such books and records to the extent they would otherwise be
destroyed or discarded. Except as otherwise provided in Section 11 hereof, each
of Purchaser and Seller shall bear its respective costs and expenses in
connection with any Tax Proceeding; provided that, if such Tax Proceeding
relates solely to the period after the Closing Date, Purchaser shall reimburse
Seller for any out-of-pocket expenses reasonably incurred by Seller in
connection therewith and, that if such Tax Proceeding relates solely to the
period before the Closing, Seller shall reimburse Purchaser for any
out-of-pocket expenses reasonably incurred by Purchaser in connection therewith.
Any information obtained under this Section 7.9(c) or under any other Section
hereof providing for the sharing of information or the review of any Tax Return
or other schedule relating to Taxes shall be subject to Section 7.1.

- 42 -

--------------------------------------------------------------------------------

                  (d) Purchaser shall, or shall cause the Company to, timely pay
all Taxes due under the Tax Returns filed pursuant to Section 6.8(a) up to the
amount of Taxes accrued or otherwise reflected as a liability on the Closing
Date Balance Sheet.

                  (e) For the purposes of Section 6.8 and Section 7.9, in the
case of Taxes, other than Taxes based on or measured by income or receipts of
the Company or Company Subsidiaries, that are payable with respect to a taxable
period that begins before the Closing Date and ends after the Closing Date
("Straddle Period"), the portion of any such Tax that is allocable to the
portion of the Straddle Period ending on the Closing Date (the "Pre-Closing Tax
Period"), shall be deemed to be the amount of such Taxes for the entire Straddle
Period (or, in the case of such Taxes determined on an arrears basis, the amount
of such Taxes for the immediately preceding period) multiplied by a fraction the
numerator of which is the number of calendar days in the Straddle Period ending
on the Closing Date and the denominator of which is the number of calendar days
in the entire Straddle Period. The portion of any such Tax that is allocable to
the period beginning with the day following the Closing Date and ending with the
last date in such Straddle Period shall be deemed to be the amount of such Taxes
for the entire Straddle Period multiplied by a fraction the numerator of which
is the number of calendar days in the period beginning with the day following
the Closing Date and ending on the last day of such period and the denominator
of which is the number of calendar days in the entire Straddle Period. For
purposes of Section 6.8 and Section 7.9, in the case of Taxes based on or
measured by income or receipts of the Company or any Company Subsidiary that are
payable with respect to any Straddle Period, the amount of Taxes for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books of the Company and Company Subsidiaries as of the close of business on the
Closing Date (subject to the last sentence of Section 6.8(a)).

- 43 -

--------------------------------------------------------------------------------

             7.10 Mitigation. Purchaser agrees and acknowledges that it and the
Company have a common law duty to mitigate any damages for which Seller is
responsible under this Agreement; provided, however, that neither the Purchaser
nor the Company shall be required to institute litigation against a third party
to fulfill such duty.

             7.11 Cooperation on Certain Matters. Purchaser shall cause the
Company to cooperate reasonably with Seller, and at Seller’s request assign all
of its rights to Seller, with respect to claims under insurance policies, the
collection of all insurance proceeds and the reimbursement of expense
advancements, in each case with respect to the involvement of the Company’s
former officers in the legal proceedings relating to the financial collapse of
Capital Consultants LLC. In addition, at Seller’s request and in lieu of such
assignment of claims under insurance policies, Purchaser shall cause the Company
to cooperate reasonably with Seller and act on behalf of Seller with respect to
the recovery under such insurance policies, provided that (i) Seller shall
indemnify and hold harmless, without regard to the limitations set forth in
Section 11.3, each of Purchaser and the Company from and against any Liability
resulting from or arising out of actions taken by the Company pursuant to this
Section 7.1; (ii) the Company determines in its reasonable judgment that neither
it nor Seller are prejudiced in any material respect as a result thereof and
(iii) the Company shall not be required to institute litigation or arbitration
against any third party.

             7.12 Seller’s Rights to Certain Claims. Purchaser agrees and
acknowledges that any recoveries of funds by the Company with respect to the
matters set forth on Schedule 7.12 of the Disclosure Letter shall be for the
benefit of Seller and shall be remitted promptly to Seller upon receipt. Unless
the rights to recover such funds have been assigned by the Company to Seller
prior to the Closing, Purchaser shall cause the Company to diligently pursue the
recovery of all amounts relating to such matters and, if requested by Seller, to
assign to Seller all rights that the Company may have with respect thereto. Upon
any such assignment (whether prior to or after the Closing) Purchaser shall
reasonably cooperate with Seller with respect to such matters.

        8. Conditions Precedent to Seller's Obligation to Sell the Purchased
Stock. The obligation of Seller to sell the Purchased Stock and otherwise to
consummate the transactions contemplated hereby are subject to the fulfillment
prior to or at the Closing of the following conditions:

             8.1 Purchaser’s Performance. All representations and warranties by
Purchaser contained in this Agreement shall be true and correct in all material
respects at and as of the Closing as though such representations and warranties
were made at and as of the Closing. Purchaser shall have performed and complied
with, in all material respects, all the terms, provisions and conditions of this
Agreement to be performed and complied with by Purchaser at or before the
Closing.

             8.2 Consents and Approvals. The parties shall have obtained all
Third Party Consents listed on Schedules 4.4(c), 4.11, 4.13 and 5.2(c) under the
Disclosure Letter of any Governmental Entity under all Laws or of any other
person required to be obtained by any party in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, other than those Third Party Consents that are
identified in Schedules 4.4(c), 4.11, 4.13 and 5.2(c) under the Disclosure
Letter as “Post-Closing Consents” or other similar designation.

- 44 -

--------------------------------------------------------------------------------

             8.3 No Threatened or Pending Litigation. On the Closing Date, no
Action relating to a preliminary or final injunction, or final judgment, order
or decree, shall be threatened or pending before any court or other Governmental
Entity in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Agreement or consummation of the
transactions contemplated hereby, and no investigation that might result in such
suit, action, or preceding shall be pending or threatened.

             8.4 Transitional Services. Seller and the Company shall have
entered into a Transitional Services Agreement providing for the matters
contemplated by Schedule 6.7 under the Disclosure Letter (the “Transitional
Services Agreement”) in form and substance reasonably satisfactory to each of
Purchaser and Seller.

             8.5 Release of Seller Obligations.

                  (a) Seller shall have been released from all of its
obligations pertaining to the period after the Closing Date under the lease for
its premises located in Beaverton, Oregon, and the landlord's consent shall have
been received with respect thereto.

                  (b) Seller and the Subsidiaries (other than the Company
Subsidiaries) shall have been released from all of their guarantee and other
obligations under existing lending arrangements with JPMorgan Chase Bank, and
all Liens on the assets of Seller and such Subsidiaries in connection therewith
shall with respect to the period after the Closing Date have been released,
pursuant to documentation reasonably satisfactory to Seller's counsel.

             8.6 HSR Act. The waiting period applicable to the consummation of
the sale of the Purchased Stock under the HSR Act shall have expired or been
terminated.

             8.7 Closing Documents. Seller shall have received the following
documents from Purchaser:

                  (a) a certificate of Purchaser certifying as to the accuracy,
in all material respects, of Purchaser's representations and warranties at and
as of the Closing and that Purchaser has performed and complied with, in all
material respects, all of the terms, provisions and conditions to be performed
and complied with by Purchaser at or before the Closing;

                  (b) a certificate of Purchaser certifying as to certain
customary corporate matters, together with all of the attachments referred to
therein; and

- 45 -

--------------------------------------------------------------------------------

                  (c) such other documents, instruments, certifications and
further assurances as Seller or its counsel may reasonably have requested.

        9. Conditions Precedent to Purchaser's Obligation to Purchase the
Purchased Stock. The obligation of Purchaser to purchase the Purchased Stock and
otherwise to consummate the transactions contemplated hereby are subject to the
fulfillment prior to or at the Closing of the following conditions:

             9.1 Performance by Seller. All representations and warranties by
Seller contained in this Agreement shall be true in all material respects at and
as of the Closing as though such representations and warranties were made at and
as of the Closing; provided, however, that for purposes of determining the
satisfaction of the condition contained in this clause, all representations and
warranties that are qualified by relating to materiality or a “Material Adverse
Effect” shall be true in all respects (giving effect to such qualifications to
the extent contained in any particular representation or warranty). Seller shall
have performed and complied with, in all material respects, all the terms,
provisions and conditions of this Agreement to be performed and complied with by
Seller at or before the Closing.

             9.2 Consents and Approvals. The parties shall have obtained all
Third Party Consents listed on Schedules 4.4(c), 4.11, 4.13 and 5.2(c) under the
Disclosure Letter of any Governmental Entity under all Laws, of the Rating
Agencies (if required) and of any other person required to be obtained by the
parties in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, other
than those Third Party Consents that are identified in Schedules 4.4(c), 4.11,
4.13 and 5.2(c) under the Disclosure Letter as “Post-Closing Consents” or other
similar designation.

             9.3 No Threatened or Pending Litigation. On the Closing Date, no
Action relating to a preliminary or final injunction, or final judgment, order
or decree, shall be threatened or pending before any court or other Governmental
Entity in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Agreement or consummation of the
transactions contemplated hereby, and no investigation that might result in such
suit, action, or preceding shall be pending or threatened.

             9.4 Preclosing Transactions. All transactions required to be
completed pursuant to Section 6.7 hereof shall have been completed.

             9.5 No Material Adverse Effect. There shall have not been a
Material Adverse Effect from the date hereof to the Closing Date.

             9.6 Transitional Services. Seller and the Company shall have
entered into the Transitional Services Agreement in form and substance
reasonably satisfactory to each of Purchaser and Seller.

             9.7 HSR Act. The waiting period applicable to the consummation of
the sale of the Purchase Stock under the HSR Act shall have expired or been
terminated.

- 46 -

--------------------------------------------------------------------------------

             9.8 Closing Documents. Purchaser shall have received the following
documents from Seller:

                  (a) a certificate certifying as to the accuracy, in all
material respects, of Seller's representations and warranties at and as of the
Closing and that Seller has performed and complied with, in all material
respects, all of the terms, provisions and conditions to be performed and
complied with by Seller at or before the Closing;

                  (b) a certificate of Seller certifying as to certain customary
corporate matters at and as of the Closing;

                  (c) an opinion from one or more counsel to Seller dated the
Closing Date, covering corporate and other matters customary for transactions of
the type contemplated by this Agreement (provided that such opinion shall not be
required to address any legal or regulatory matter specific to the mortgage
banking or servicing industry), in form reasonably satisfactory to Purchaser;
and

                  (d) such other documents, instruments, certifications and
further assurances as Purchaser or its counsel may reasonably have requested.

        10. Termination. This Agreement may be terminated as follows:

             10.1 Termination by Purchaser. Purchaser may, without liability to
the parties hereto, terminate this Agreement by notice to Seller (i) if the
Closing shall not have occurred on or before April 30, 2004 other than as a
result of any material breach of this Agreement by Purchaser, unless the sole
reason for the failure to close by such date is the delay in the receipt of any
required Third Party Consent that is a condition to Closing pursuant to Sections
8.2 and 9.2 that the parties diligently have pursued in good faith in which
event such date shall be extended to May 31, 2004, (ii) at any time prior to the
Closing in the event of a material breach or failure to comply by Seller of or
with any representation or warranty or in the observance or in the due and
timely performance of any of the terms hereof to be performed by Seller that (x)
is not cured within thirty (30) days after Purchaser delivers notice to Seller
of such breach or failure to comply, or (y) cannot be cured at or prior to the
Closing or (iii) at the Closing if any of the conditions precedent to the
performance of Purchaser’s obligations at the Closing shall not have been
fulfilled, or prior to the Closing if it is impossible as a matter of law to
fulfill any such condition.

             10.2 Termination by Seller. Seller may, without liability to
Purchaser, terminate this Agreement by notice to Purchaser (i) if the Closing
shall not have occurred on or before April 30, 2004 other than as a result of
any material breach of this Agreement by Seller, unless the sole reason for the
failure to close by such date is the delay in the receipt of any required Third
Party Consent that is a condition to Closing pursuant to Sections 8.2 and 9.2
that the parties diligently have pursued in good faith in which event such date
shall be extended to May 31, 2004, (ii) at any time prior to the Closing in the
event of a material breach or failure to comply by Purchaser of or with any
representation or warranty or in the observance or in the due and timely
performance of any of the terms hereof to be performed by Purchaser that (x) is
not cured within thirty (30) days after Seller delivers notice to Purchaser of
such breach or failure to comply, or (y) cannot be cured at or prior to the
Closing, or (iii) at the Closing if any of the conditions precedent to the
performance of the obligations of Seller at the Closing shall not have been
fulfilled, or prior to the Closing if it is impossible as a matter of law to
fulfill any such condition.

- 47 -

--------------------------------------------------------------------------------

             10.3 Termination by Mutual Agreement. Purchaser and Seller may
terminate this Agreement at any time on or prior to the Closing Date by mutual
written consent.

             10.4 Effect of Termination. If this Agreement is terminated, this
Agreement (except for Sections 7.1, 14.2, 14.3 and 14.5 and this Section 10.4,
each of which shall survive such termination), shall no longer be of any force
or effect and there shall be no liability on the part of any party or any of its
directors, managers, officers, shareholders or members except that, in the case
of termination under any clause of Sections 10.1 or 10.2 as a result of a
material breach or failure to comply by either party, such party shall not be
relieved from liability for such breach of failure to comply.

        11. Survival of Representations and Warranties; Indemnification.

             11.1 Survival of Representations and Warranties. All
representations and warranties contained in Sections 4 and 5 shall survive the
Closing until and including the later of (a) April 30, 2005 and (b) the date
that is one (1) year after the Closing Date, except with respect to
indemnification by Seller in respect of (i) a breach of the representations and
warranties set forth in Section 4.13 as to which the survival period shall be
two (2) years after the Closing Date, (ii) a breach of the representations and
warranties set forth in Section 4.23 as to which the survival period shall be
three (3) years after the Closing Date, and (iv) a breach of the covenant to
indemnify Purchaser against Excluded Liabilities, or a breach of the
representations and warranties set forth in Sections 4.1, 4.2, 4.10, 4.15 and
4.19 as to which the survival period shall be the applicable statute of
limitations, if any, and otherwise shall not be limited. The foregoing
limitations shall not apply with respect to those pending claims for
indemnification for which written notice was given by either party to the other
party on or prior to the end of the survival period, which written notice shall
effectively toll such time limitations until such claims are resolved.

             11.2 Indemnification Obligations of the Parties. Subject to the
terms and conditions of this Section 11, each party hereto agrees to indemnify
and hold the other party and its officers, directors, and other affiliates
(collectively, the “Indemnified Parties”) harmless against any and all losses,
costs, obligations, liabilities, settlement payments, awards, judgments, fines,
penalties, damages, demands, claims, actions, causes of action, assessments,
deficiencies and other charges (“Losses”) and expenses (including, without
limitation, reasonable legal and other expenses), except as expressly limited by
the terms of Section 11.3 or 11.4, resulting from:

- 48 -

--------------------------------------------------------------------------------

                  (a) any breach of any representation or warranty contained in
Section 4 or 5 of this Agreement; provided that any claim by an Indemnified
Party for indemnification under this paragraph (a) shall be made within the
survival period specified in Section 11.1; and provided further, that no party
shall be responsible for indemnification with respect to that portion, if any,
of Losses resulting from the other party's failure to mitigate damages, pursuant
to Section 7.10.

                  (b) any breach of any covenant of the parties contained in
this Agreement.

For purposes of determining whether a breach of a representation or warranty in
this Agreement has occurred for purposes of this Section 11 no effect shall be
given to any exception or qualification relating to knowledge, materiality or
Material Adverse Effect (other than any such exception or qualification
contained in Section 4.10, which shall be given effect as written) or to any
item disclosed in Schedules 4.5, 4.6, 4.8, 4.12, 4.22, or 4.23 of the Disclosure
Letter, to the extent designated therein as “for informational purposes only” or
otherwise indicated as not having an effect on Seller’s indemnity obligations.

             11.3 Limitation on Indemnification Obligations of Seller. Except as
provided in Sections 11.4 and 11.8 hereof, Seller shall have no obligation to
provide indemnification pursuant to Section 11.2(a) except to the extent that
the aggregate amount of indemnification to which Purchaser, but for this
Section 11.3, otherwise shall have become entitled hereunder shall exceed Two
Million Five Hundred Thousand Dollars ($2,500,000) (the “Deductible”), in which
event Seller shall be obligated, subject to the next succeeding sentence, to
provide indemnification with respect to all amounts in excess of the Deductible.
Notwithstanding the foregoing, but subject to Section 11.4 hereof, in no event
shall Seller have any liability for indemnification pursuant to Section 11.2(a)
in an aggregate amount in excess of Twenty-Three Million Eight Hundred Thirty
Thousand and no/100 Dollars ($23,830,000) net of the Deductible (the “Cap”).

             11.4 Limitations on Deductible and Cap. Notwithstanding
Section 11.3 above, Seller shall indemnify Purchaser, without application of the
Deductible or the Cap, and any payment made to Purchaser in respect of such
Losses shall be disregarded for purposes of calculating the Deductible or the
Cap, for any Loss resulting from or relating to

                         (i) Any breach of any representation, warranty or
agreement made by, or on behalf of, Seller under Section 4.2 (Capitalization;
Stock Ownership), 4.10 (Tax Matters), 4.20 (Brokers), 6.2(d)(ii) (Conduct of
Business Before Closing - Payment of Bonuses), 6.8 (Tax Matters), 7.11
(Cooperation on Certain Matters) and 11.8 (Tax Matters);

                         (ii) a breach of Seller's representation set forth in
the last sentence of Section 4.15 or a breach of Seller's obligations pursuant
to Section 7.7(e) (it being understood that Seller's obligations are limited to
the amounts and periods specified in said Section 7.7(e)); and

                         (iii) Any Excluded Liabilities.

- 49 -

--------------------------------------------------------------------------------

             11.5 Procedure for Indemnification Claims. The respective
indemnification obligations of the parties pursuant to Sections 11.2 and 11.4
shall be subject to the following procedures for indemnification claims based
upon or arising out of any claim, action or proceeding by any person not a party
to this Agreement:

                  (a) If at any time a claim shall be made or threatened, or an
action or proceeding shall be commenced or threatened, against an Indemnified
Party which could result in liability of either party (the "Indemnifying Party")
under its indemnification obligations hereunder, the Indemnified Party shall
give to the Indemnifying Party prompt notice of such claim, action or
proceeding. Such notice shall state the basis for the claim, action or
proceeding and the amount thereof (to the extent such amount is determinable at
the time when such notice is given) and shall permit the Indemnifying Party to
assume, at its own cost, the defense of any such claim, action or proceeding
(including any action or proceeding resulting from any such claim) unless (a) in
the reasonable opinion of counsel for the Indemnified Party, there is a conflict
or potential conflict of interest between the Indemnified Party and such
Indemnifying Party in such claim, action or proceeding, in which event the
Indemnified Party shall be entitled to direct the defense with respect to, but
only with respect to, those issues as to which such conflict exists, or (b) the
claim is brought by a Governmental Entity (other than a taxing authority) or a
putative class action in which event the Indemnified Party shall be entitled to
direct the defense of the claim with counsel reasonably acceptable to the
Indemnifying Party. The failure to promptly notify the Indemnifying Party will
not relieve the Indemnifying Party of any Liability it may have to the
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that the defense of such claim is prejudiced by the Indemnified Party's failure
to give notice within such time period. The Indemnifying Party shall have 30
days after receipt of such notice to undertake, conduct and control, through
counsel of its own choosing and at its own expense, the settlement or defense
thereof, and the Indemnified Party shall cooperate with it in connection
therewith.

                  (b) If the Indemnifying Party assumes the defense of any such
claim, action or proceeding, the obligation of the Indemnifying Party as to such
claim, action or proceeding shall be limited to taking all steps necessary in
the defense or settlement thereof and, subject to the limitation on the amount
of indemnification set forth in this Section 11, to holding the Indemnified
Party harmless from and against any and all Losses and expenses caused by or
arising out of any settlement approved by the Party or any judgment or award
rendered in connection with such claim, action or proceeding. The Indemnified
Party may participate, at its expense, in the defense of such claim, action or
proceeding provided that the Indemnifying Party shall direct and control the
defense of such claim, action or proceeding. The Indemnified Party agrees to
cooperate and make available to the Indemnifying Party all books and records and
such officers, employees and agents of the Indemnified Party as are reasonably
necessary and useful in connection with the defense. The Indemnifying Party
shall not, in the defense of such claim, action or proceeding, consent to the
entry of any judgment or award, or enter into any settlement, except (i) in
either event with the prior written consent of the Indemnified Party (which
consent will not be unreasonably withheld), (ii) which includes as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim,
action or proceeding, and (iii) which does not require the Indemnified Party to
conduct business prospectively in any particular materially adverse manner.

- 50 -

--------------------------------------------------------------------------------

                  (c) If the Indemnifying Party does not assume the defense of
any such claim, action or proceeding, the Indemnified Party may defend against
such claim, action or proceeding in such manner as it may deem appropriate, but
shall not settle any such claim, action or proceeding without the Indemnifying
Party's consent, which consent will not be unreasonably withheld. The
Indemnifying Party agrees to cooperate and make available to the Indemnified
Party all books and records and such officers, employees and agents of the
Indemnifying Party as are reasonably necessary and useful in connection with the
defense. The Indemnifying Party shall reimburse the Indemnified Party for any
and all fees and expenses (including the entire expense of settling (if
applicable) the claim, action or proceeding) incurred in such defense, subject
to the limitations set forth herein, including the limitations set forth in
Section 11.3 hereof.

                  (d) In the event an Indemnified Party or Indemnifying Party
shall cooperate in the defense or make available books, records, officers,
employees or agents, as required by the terms of paragraphs (b) and (c),
respectively, of this Section 11.5 the party to which such cooperation is
provided shall pay the out-of-pocket costs and expenses (including reasonable
legal fees and disbursements) of the party providing such cooperation and of its
officers, employees and agents reasonably incurred in connection with providing
such cooperation, but shall not be responsible to reimburse the party providing
such cooperation for such party's time or the salaries or costs of fringe
benefits or other similar expenses paid by the party providing such cooperation
to its officers and employees in connection therewith.

                  (e) The Indemnifying Party shall be reimbursed by the
Indemnified Party for any amounts expended by the Indemnifying Party (including
legal fees and expenses) pursuant to this Section 11.5 in the event it is
established or determined that the Indemnifying Party is not liable for
indemnification pursuant to Section 11.2 hereof.

                  (f) Following the Closing, each party shall promptly notify
the other party of any claim, action or proceeding, or of any other facts or
circumstances, of which it becomes aware that could reasonably be expected to
result in Losses (as defined herein) for which the other party would have
indemnification obligations under this Section 11 (including, for this purpose,
any such matter for which Seller would be required to indemnify Purchaser but
for the application of the Deductible). The notified party may, but shall not be
required to, at its cost and expense, take reasonable action in respect of any
such matter in order to avoid or limit any such Losses, and, in the case of any
claim, action or proceeding, shall have the right to assume the defense thereof
in accordance with the procedures set forth in this Section 11.5; provided,
however, that the limitations set forth in Section 11.3 shall apply to any
actual Losses resulting therefrom. In addition, in the event Seller is notified
by Purchaser of any such matter, upon Seller's acknowledgement that it either
(i) is obligated to pay Losses in connection with such matter or (ii) would be
so obligated but for the operation of the Deductible, Purchaser shall, at
Seller's request, cause the Company to assign to Seller any claim that the
Company may have against third parties (including, without limitation, any Prior
Servicer) in respect of such matter and to cooperate in good faith with Seller
in connection with any Action instituted by Seller against any such third party
for purposes of holding such third party responsible for all or a portion of any
such Loss.

- 51 -

--------------------------------------------------------------------------------

             11.6 Characterization of Indemnification Payments. All amounts paid
by an Indemnified Party under this Section 11 shall be treated as adjustments to
the Purchase Price for all tax purposes. To the extent that the Purchase Price
is adjusted after the Closing Date, Purchaser and Seller agree to revise and
amend the Allocation Schedule and IRS Form 8883 according to the procedures set
forth in Section 2.3.

             11.7 Computation of Indemnification. The amount of any
indemnification to be paid under this Section 11 shall be computed after giving
effect to any insurance proceeds received by the party entitled to such
indemnification in connection with the loss, cost or expense giving rise to the
indemnification obligation.

             11.8 Tax Matters.

                  (a) Purchaser agrees to indemnify Seller for any additional
Tax owed by Seller (including Tax owed by Seller due to this indemnification
payment) resulting from any transaction engaged in by the Company or any Company
Subsidiary (other than any transaction contemplated by this Agreement,
including, without limitation, any transactions arising with respect to the
Section 338(h)(10) Election) not in the ordinary course of business occurring on
the Closing Date after Purchaser's purchase of the Purchased Stock.

                  (b) Seller agrees to indemnify Purchaser from and against any
adverse consequences Purchaser may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any liability of the Company or
Company Subsidiaries for Taxes of any person other than the Company and its
Company Subsidiaries under Treasury Regulationss. 1.1502-6 (or any similar
provision of state, local or foreign law).

                  (c) Seller's indemnity obligations under this Section 11.8 for
adverse consequences incurred by the Company, the Company's Subsidiaries or
Purchaser in connection with Taxes shall not be subject to the limitations of
Section 11.3 hereof.

             11.9 Sole Remedy. Upon the Closing, the parties agree that the
provisions of this Section 11 constitute the sole and exclusive remedy of either
party for the breach of any representation or warranty made herein by the other
party hereto, absent fraud and subject to such party’s compliance with its
obligation under this Section 11.

        12. Miscellaneous.

             12.1 Certain Definitions. For the purposes of this Agreement, the
following terms shall have the following meanings:

- 52 -

--------------------------------------------------------------------------------

          “Acquisition Proposal” shall have the meaning as set forth in Section
6.6.


          “Accountant” shall mean as set forth in Section 2.2(d).


          “Action” shall mean any litigation, action, suit, arbitration,
inquiry, proceeding or investigation by or before any court or Governmental
Entity, other than an inquiry, proceeding or investigation regarding and limited
to an individual mortgagor or other obligor.


          “Advances” shall mean, with respect to the Company, the moneys that
have been advanced by the Company on or before the Closing Date from its funds
in connection with its servicing of mortgage loans in accordance with Applicable
Requirements (which moneys include principal, interest, taxes, ground rents,
assessments, insurance premiums and other costs, fees and expenses pertaining to
the acquisition of title to and preservation and repair of the Mortgaged
Properties).


          “Affiliate” means, with respect to any specified Person, any other
Person directly or indirectly Controlling, Controlled by or under common Control
with such specified Person.


          “Agency” means FHA, VA, GNMA, FNMA, FHLMC, HUD or State Agency, as
applicable.


          “Allocation Schedule” shall mean as set forth in Section 2.3.


          “Applicable Requirements” shall mean and include, as of the time of
reference, with respect to the Mortgage Loans and the Servicing under the
Servicing Agreements, all of the following: (i) all contractual obligations of a
Seller, the Company, Company Subsidiary or any Originator or Prior Servicer with
respect to Servicing under any Servicing Agreement, Mortgage Note, Mortgage and
other Mortgage Loan Document, the applicable Guides and any agreement with any
Investor or any Insurer, (ii) all applicable federal, state and local legal and
regulatory requirements (including statutes, rules, regulations and ordinances)
binding upon a Seller, the Company, Company Subsidiary or any Originator or
Prior Servicer, (iii) all Guides and other applicable requirements and
guidelines of each Agency or other Governmental Entity having jurisdiction,
including, without limitation, those of any Insurer and (iv) all other
applicable judicial and administrative judgments, orders, stipulations, awards,
writs and injunctions.


          “ARM Loan” means a Mortgage Loan that is an adjustable rate or
adjustable payment loan.


- 53 -

--------------------------------------------------------------------------------

          “Available Credit” shall mean as set forth in Section 6.21.


          “Available Liquidity Amount” shall mean as set forth in Section 6.21.


          “Balance Sheet” shall mean as set forth in Section 4.6.


          “Cap” shall mean as set forth in Section 11.3.


          “Cash Accounts” shall mean as set forth in Section 6.21.


          “Certificate Insurer” shall mean a provider of an insurance policy
insuring against certain specified losses or shortfalls with respect to certain
mortgage-backed securities.


          “Class B Stock” shall mean as set forth in Section 4.2(a).


          “Closing” shall mean as set forth in Section 3.


          “Closing Date” shall mean as set forth in Section 3.


          “Closing Date Balance Sheet” shall mean as set forth in Section
2.2(a).


          “Code” shall mean the Internal Revenue Code of 1986, as amended.


          “Common Stock” shall mean as set forth in paragraph 1 of this
Agreement.


          “Company” shall mean as set forth in the recitals to this Agreement.


          “Company Employee Benefit Plans” shall mean as set forth in Section
4.15.


          “Company Subsidiary” shall mean as set forth in Section 4.3.


          “Confidential Information” shall mean as set forth in Section 7.1.


          “Continuing Company Employees” shall mean as set forth in Section
7.7(a).


- 54 -

--------------------------------------------------------------------------------

          “Control,” “Controlling” or “Controlled” when used with respect to any
specified Person shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


          “Custodial Account” shall mean all funds held or controlled by Seller
or the Company with respect to any Mortgage Loan, including all principal and
interest funds and any other funds due Investors, buydown funds, suspense funds,
funds for the payment of taxes, assessments, insurance premiums, ground rents
and similar charges, funds for the payment of bankruptcy and fraud coverage,
funds from hazard insurance loss drafts and other mortgage escrow and impound
amounts (including interest thereon for the benefit of Mortgagors, if
applicable).


          “Custodial File” shall mean, with respect to a Mortgage Loan, the
Mortgage, the Mortgage Note, assignments of mortgage instruments and all of the
other documents that must be maintained on file with a document custodian or
trustee under Applicable Requirements.


          “Deductible” shall mean as set forth in Section 11.3.


          “Disclosure Letter” shall mean the letter, dated the date hereof,
delivered by Seller to Purchaser, setting forth information regarding the
Company and the Company Subsidiaries with respect to the representations and
warranties set forth in Section 4.


          “Employee Benefit Plans” shall mean as set forth in Section 4.15.


          “Environmental Laws” shall mean as set forth in Section 4.19.


          “ERISA” shall mean as set forth in Section 4.15.


          “ERISA Affiliate” shall mean as set forth in Section 4.15.


          “Estimated Net Asset Value” shall mean as set forth in Section 2.1.


          “Excluded Assets” shall mean all of the shares of the Capital Stock of
Vicksburg Properties, Inc., Wilshire Credit Development, Inc. and WCICC Inc.
(with respect to WCICC Inc., only to the extent Purchaser notifies Seller in
writing not less than fifteen (15) days prior to the Closing Date that it elects
to treat WCICC Inc. as an Excluded Asset), the 1,359 shares of common stock of
Seller currently owned by the Company, the Company’s limited partnership
interests in the Tennessee oil partnerships and PMA Executive Fund LP listed on
Schedule 4.3 under the Disclosure Letter.


- 55 -

--------------------------------------------------------------------------------

          “Excluded Liabilities” shall mean all of the following liabilities of
the Company:


                  (i) All Liabilities (including any third party claim,
regardless of when such third party claim is filed or threatened) relating to
Excluded Assets or to any subsidiary of the Company which was dissolved during
the last three years, including, but not limited to, (A) Liabilities arising
from the Company's (1) status as the direct or indirect owner of an Excluded
Asset, (2) management or operation of an Excluded Asset, or (3) transactions it
engaged in with respect to an Excluded Asset; and


                  (ii) All indemnification obligations and related Liabilities
to current and former officers, directors, and employees of the Company to
indemnify or hold harmless the Person from and against third party Liabilities
for such Person's acts or omissions occurring prior to the Closing Date, whether
arising under the Company's charter or bylaws, a contract or a statute, and all
obligations of the Company to maintain policies of insurance covering such
Liabilities, except in each case as are otherwise contemplated by this
Agreement;


                  (iii) The Company's involvement in legal proceedings relating
to the financial collapse of Capital Consultants LLC, including, without
limitation, all Liabilities and obligations in any way pertaining to Andrew
Wiederhorn and Lawrence Mendelsohn;


                  (iv) All obligations to service mortgage loans for Seller or
any of its Affiliates, except for the Company's obligation on and after the
Closing Date to service mortgage loans held by (x) WCICC Inc. and WFICC Inc.
pursuant to existing agreements with the Company, (y) Wilshire Funding
Corporation pursuant to a new servicing agreement to be entered into with the
Company, and (z) The First Bank of Beverly Hills F.S.B (to the extent the
Company owns its IMPAC Servicing Rights) pursuant to its existing servicing
agreement with the Company;


                  (v) All Liabilities under or related to Servicing Agreements
based on the failure of the Company to collect prepayment fees from Mortgagors
for pass-through to Investors; and


                  (vi) Liabilities pertaining to periods on or before the
Closing Date to current and former officers, directors and employees of the
Company, Seller and their Affiliates or to former employees and Continuing
Company Employees under the Change of Control Plans listed in Schedule 4.16(b)
under the Disclosure Letter except (i) the obligations of the Company expressly
set forth in Section 7.7(d), (ii) with respect to any such Liabilities incurred
in the ordinary course to the extent accrued on the Closing Date Balance Sheet
and (iii) any such Liabilities relating to the matters set forth in Section 4.12
or Section 4.16(d) hereof, it being understood that the exceptions set forth in
clauses (ii) and (iii) shall not affect Seller's obligations to indemnify
Purchaser with respect to any other Excluded Liability included in the
definition of such term.


- 56 -

--------------------------------------------------------------------------------

          “Expert” shall mean as set forth in Section 2.3.


          “FHA” shall mean Federal Housing Administration or any successor
thereto.


          “FHA Loans” shall mean residential mortgage loans that are insured, or
are eligible and intended to be insured, by FHA.


          “FHLMC” shall mean Federal Home Loan Mortgage Corporation or any
successor thereto.


          “Final Net Asset Value” shall mean as set forth in Section 2.2(e).


          “FNMA” shall mean Fannie Mae or any successor thereto.


          “Foreclosure” shall mean the process culminating in the acquisition of
title to a Mortgaged Property in a foreclosure sale or by a deed in lieu of
foreclosure or pursuant to any other comparable procedure allowed under
applicable Regulations.


          “GAAP” shall mean generally accepted accounting principles, applied on
a basis consistent with preceding periods.


          “Governmental Entity” shall mean any: (i) nation, state, county, city,
town, village, district, or other jurisdiction of any nature; (ii) federal,
state, local, municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (iv)
multi-national organization or body; or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.


          “Guides” shall mean (a) HUD 4330.1 REV 5, Administration of Insured
Home Mortgages, (b) the VA Lender’s Handbook, (c) any seller or servicer guide
or manual published from time to time by a Private Investor and (d) any and all
rules, regulations, guidelines, and memoranda issued by each Investor and
Insurer, in each case, as such Guide may be amended or supplemented from time to
time.


- 57 -

--------------------------------------------------------------------------------

          “HSR Act” shall mean as set forth in Section 4.4(c).


          “HUD” shall mean United States Department of Housing and Urban
Development or any successor thereto.


          “Indemnified Parties” shall mean as set forth in Section 11.2.


          “Indemnifying Party” shall mean as set forth in Section 11.4(a).


          “Initial Purchase Price” shall mean as set forth in Section 2.1.


          “Insurer” shall mean (i) a Person who insures or guarantees all or any
portion of the risk of loss on any Mortgage Loan, including, without limitation,
any Agency and any provider of private mortgage insurance, standard hazard
insurance, flood insurance, earthquake insurance or title insurance with respect
to any Mortgage Loan or related Mortgaged Property or (ii) a Person who
provides, with respect to a Servicing Agreement or an applicable Regulation, any
fidelity bond, direct surety bond, letter of credit, other credit enhancement
instrument or errors and omissions policy or (iii) is a Certificate Insurer.


          “Intellectual Property Assets” shall mean as set forth in Section
4.13(a).


          “Internet Domain Name” shall mean a unique name, such as “WFSG,”
combined with a top level domain name, including, without limitation, “.com” or
“.org.”


          “Investment Grade Securities” shall mean as defined in Section 6.21.


          “Investor” shall mean GNMA, any State Agency, Seller, Affiliate,
Company Subsidiary, a Private Investor or any other Person who owns or holds
Mortgage Loans, presently or in the past serviced or subserviced by Seller,
Seller or the Company, pursuant to a Servicing Agreement, as applicable.


          The term “knowledge” when used in this Agreement with respect to
Seller shall mean the actual knowledge, after reasonable inquiry, of those
executives of Seller or the Company listed in Schedule 12.1 under the Disclosure
Letter.


          “Law” and “Laws” shall mean as set forth in Section 4.4(b).


- 58 -

--------------------------------------------------------------------------------

          “Liabilities” shall mean any and all debts, losses, liabilities,
obligations, offsets, claims, damages, fines, penalties, interest, obligations,
payments and accounts payable (including, without limitation, those arising out
of any award, demand, assessment, settlement, judgment or compromise relating to
any Action), and accruals for out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and reasonable expenses incurred
in investigating, preparing, defending or litigating any Action).


          “Lien” shall mean as set forth in Section 1.


          “Losses” shall mean as set forth in Section 11.2.


          “Mark” shall mean the Company’s registered service mark, “WILSHIRE
FINANCIAL SERVICES GROUP,” with the U.S. Patent and Trademark Office
registration number 2082695.


          “Material Adverse Effect” shall mean as set forth in Section 4.4(b).


          “Material Contracts” shall mean as set forth in Section 4.11.


          “Mortgage” shall mean with respect to a Mortgage Loan, a mortgage,
deed of trust or other security instrument creating a Lien upon real property
and any other property described therein which secures a Mortgage Note, together
with any assignment, reinstatement, extension, endorsement or modification
thereof.


          “Mortgage Loan” shall mean a mortgage loan (i) that is evidenced by a
Mortgage Note and secured by a Mortgage, (ii) with respect to which Seller, the
Company or a Company Subsidiary presently provides or in the past provided the
Servicing as of or prior to the Closing Date.


          “Mortgage Loan Documents” shall mean the Custodial File and all other
documents relating to Mortgage Loans required to document and service the
Mortgage Loans by applicable Regulations, whether on hard copy, microfiche or
its equivalent or in electronic format and, to the extent required by applicable
Regulations, credit and closing packages and disclosures.


          “Mortgage Note” shall mean, with respect to a Mortgage Loan, a
promissory note or notes, or other evidence of indebtedness, with respect to
such Mortgage Loan secured by a Mortgage or Mortgages, together with any
assignment, reinstatement, extension, endorsement or modification thereof.


- 59 -

--------------------------------------------------------------------------------

          “Mortgaged Property” shall mean (i) the real property and improvements
thereon, (ii) the stock in a residential housing corporation and the lease to
the related dwelling unit or (iii) a manufactured home and, as applicable, the
real property upon which the home is situated, in each case that secures a
Mortgage Note and that is subject to a Mortgage.


          “Mortgagor” shall mean the obligor(s) on a Mortgage Note.


          “Net Asset Value” shall mean as set forth in Section 2.1.


          “Net Asset Value Schedule” shall mean as set forth in Section 2.2(a).


          “Originator” shall mean, with respect to any Mortgage Loan, the entity
or entities that (i) took the relevant Mortgagor’s loan application, (ii)
processed the relevant Mortgagor’s loan application or (iii) closed and/or
funded such Mortgage Loan.


          “Permits” shall mean as set forth in Section 4.14(b).


          “Permitted Liens” shall mean as set forth in Section 4.7(b)(ii).


          A “person” includes an individual, corporation, partnership,
association, trust or unincorporated organization.


          “Pre-Closing Tax Period” shall mean as set forth in Section 7.9(e).


          “Prior Servicer” shall mean any party that was a servicer or
subservicer of any Mortgage Loan, or if none, the Originator of such Mortgage
Loan, before Seller, or the Company, as applicable, became the servicer or
subservicer of the Mortgage Loan.


          “Private Investors” shall mean Investors which are not Agencies.


          “Proprietary Property” shall mean as set forth in Section 4.13(a).


          “Purchase Price” shall mean as set forth in Section 2.2(e).


          “Purchased Stock” shall mean as set forth in Section 1.


          “Purchaser” shall mean as set forth in the introductory paragraph of
this Agreement.


          “Purchaser's Report” shall mean as set forth in Section 2.2(b).


- 60 -

--------------------------------------------------------------------------------

          “Purchaser's Representatives” shall mean as set forth in Section 5.6.


          “Quarterly Valuation” shall mean as set forth in Section 6.21.


          “Rating Agency” shall mean any nationally recognized statistical
credit agency that at the time of any determination thereof has outstanding a
rating on the servicing capabilities of the Company.


          “Records” shall mean as set forth in Section 6.1.


          “Recourse Obligation” shall mean, with respect to any Mortgage Loan,
any arrangement pursuant to which Seller, the Company or the Company Subsidiary
bears the risk of any part of the ultimate credit losses incurred in connection
with a default under or Foreclosure of the Mortgage Loan not owned by such
Seller, the Company or Company Subsidiary, except insofar as such risk of loss
is based upon (i) a breach by such Seller, the Company or Company Subsidiary of
any of their contractual representations, warranties or covenants; or (ii)
expenses, such as legal fees, in excess of the reimbursement limits, if any, set
forth in the Applicable Requirements.


          “REO” shall mean any residential real property owned by Seller, the
Company, a Company Subsidiary (whether for its own account or on behalf of an
Investor, FHA or VA as a result of a Foreclosure).


          “Required Liquidity Amount” shall mean as set forth in Section 6.21.


          “Restricted Business” shall mean as set forth in Section 6.10(a).


          “Section 338 Forms” shall mean as set forth in Section 2.3(b).


          “Securities Laws” shall mean as set forth in Section 4.2(b).


          “Securities Value” shall mean as set forth in Section 6.21.


          “Seller” shall mean as set forth in the introductory paragraph of this
Agreement.


          “September 30 NAV” shall mean as set forth in Section 2.1.


          “Service” shall mean the Internal Revenue Service.


- 61 -

--------------------------------------------------------------------------------

          “Servicer” shall mean the Person responsible for performing the
Servicing functions in connection with a Mortgage Loan.


          “Servicing” shall mean mortgage loan servicing, subservicing rights
and master servicing rights and obligations including, without limitation, one
or more of the following functions (or a portion thereof): (i) the
administration and collection of payments for the reduction of principal and/or
the application of interest on a mortgage loan; (ii) the collection of payments
on account of taxes and insurance; (iii) the remittance of appropriate portions
of collected payments; (iv) the provision of full escrow administration; (v) the
pursuit of Foreclosure remedies against a related Mortgaged Property; (vi) the
administration and liquidation of REO, and (vii) the right to receive the
Servicing Compensation and any ancillary fees arising from or connected to the
Mortgage Loans, earnings and other benefits of the related Custodial Accounts
and any other related accounts maintained pursuant to Applicable Requirements
and Investor and Insurer requirements and, in each case, all rights, powers and
privileges incident to any of the foregoing, and expressly includes the right to
enter into arrangements with third parties that generate ancillary fees and
benefits with respect to the Mortgage Loans.


          “Servicing Agreement” shall mean an agreement between an Investor and
Seller or the Company or Company Subsidiary pursuant to which such Person
performs the Servicing and services Mortgage Loans.


          “Servicing Compensation” shall mean any servicing fees and any excess
servicing compensation which Seller, the Company or Company Subsidiary is
entitled to receive pursuant to any Servicing Agreement.


          “Servicing Rights” shall mean the ownership of Servicing.


          “Software” shall mean as set forth in Section 4.13.


          “Software Code” shall mean as set forth in Section 4.13 (a).


          “State Agency” shall mean any state agency or other entity with
authority to regulate the mortgage-related activities of the Company or to
determine the investment or servicing requirements with regard to mortgage loan
origination, purchasing, servicing or master servicing performed by the Company.


          “Straddle Period” shall mean as set forth in Section 7.9(e).


          “Subsidiary” shall mean as set forth in Section 4.3.


- 62 -

--------------------------------------------------------------------------------

          “Tape” shall mean as set forth in Section 4.5(b).


          “Tax” or “Taxes”, as the context may require, shall mean (A) any
income, alternative or add-on minimum tax, gross income, gross receipts,
franchise, profits, sales, use, ad valorem, business license, withholding,
payroll, employment, excise, stamp, transfer, recording, occupation, premium,
property, value added, custom duty, severance, windfall profit or license tax,
governmental fee, including estimated taxes relating to any of the foregoing, or
other similar tax or other like assessment or charge of similar kind whatsoever
together with any interest and any penalty, addition to tax or additional amount
imposed by any Governmental Entity responsible for the imposition of any such
Tax; or (B) any liability of a person for the payment of any taxes, interest,
penalty, addition to tax or like additional amount resulting from the
application of Treas. Reg. § 1.1502-6 or comparable provisions of any
Governmental Entity in respect of a consolidated or combined return.


          “Tax Proceeding” shall mean as set forth in Section 7.9(c).


          “Tax Return” shall mean any return (including any information return),
report, statement, schedule, notice, form, or other document or information
filed with or submitted to, or required to be filed with or submitted to, any
Governmental Entity in connection with the determination, assessment,
collection, or payment of any Tax or in connection with the administration,
implementation, or enforcement of or compliance with any Law relating to any
Tax.


          “Technology” shall mean as set forth in Section 6.19.


          “Third Party Consents” shall mean any consent, authorization,
approval, waiver, order, license, certificate or permit or act of or from, or
notice to, any Governmental Entity, Rating Agency, and any third party to any
contract.


          “Third Party Software” shall mean as set forth in Section 4.13.


          “Transaction Taxes” shall mean as set forth in Section 7.9(b).


          “Transfer” shall mean as set forth in Section 4.2(b).


          “Transitional Services Agreement” shall mean as set forth in Section
8.4.


          “338(h)(10) Election” shall mean as set forth in Section 1.


- 63 -

--------------------------------------------------------------------------------

          “Treasury Bonds” shall mean as set forth in Section 6.21.


          “URL” shall stand for “uniform resource locator” and shall mean the
address that defines the route to a file on the Web or any other Internet
facility.


          “VA” shall mean the United States Department of Veterans Affairs and
any successor thereto.


          “VA Loans” shall mean residential mortgage loans that are guaranteed,
or are eligible and intended to be guaranteed, by VA.


             12.2 Injunctive Relief. In the event of a breach or a threatened
breach of this Agreement, in addition to and not in lieu of any damages
sustained by the parties hereto and any other remedies which the parties hereto
may pursue hereunder or under any applicable Law, the parties hereto shall have
the right to equitable relief, including issuance of a temporary or permanent
injunction, by any court of competent jurisdiction against the commission or
continuance of any such breach or threatened breach, without the necessity of
proving any actual damages or posting of any bond or other surety therefor.

             12.3 [RESERVED]

             12.4 Further Assurances. From time to time after the Closing and
without further consideration from Purchaser, Seller shall execute and deliver,
or cause to be executed and delivered, to Purchaser such further instruments of
sale, assignment, transfer and delivery and take such other action as Purchaser
may reasonably request in order to more effectively sell, assign, transfer and
deliver and reduce to the possession of Purchaser any and all of the Purchased
Stock and consummate the transactions contemplated hereby. In addition, from
time to time after the Closing, the parties shall in good faith cooperate with
each other with respect to the transfer or assignment of contracts and other
assets in the event it is determined that (i) any contract or other asset that
relates solely or primarily to the business of the Company or a Company
Subsidiary is held by Seller or any of its subsidiaries or (ii) any contract or
other asset that does not relate solely or primarily to the business of the
Company or a Company Subsidiary is held by the Company or a Company Subsidiary.

             12.5 Expenses. Whether or not the Closing is consummated, except as
otherwise set forth in this Agreement, all fees and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Agreement (including without limitation fees and expenses of legal counsel,
accountants and other professionals) shall be paid by the party incurring such
expense, provided that the Company shall not bear the costs and expenses of
Seller in connection with the transactions contemplated by this Agreement.

             12.6 Publicity. Seller and Purchaser agree that no public release
or announcement concerning the transactions contemplated hereby shall be issued
by either party without the prior consent of the other party, except as such
release or announcement may be required by Law, in which case the party required
to make the release or announcement shall, to the extent reasonably feasible,
allow the other party reasonable time to comment on such release or announcement
in advance of such issuance and all reasonable comments of such other party
shall be reflected therein. Notwithstanding the foregoing, Seller and Purchaser
agree (i) to issue or cause to be issued a joint press release announcing the
execution and delivery of this Agreement, in the form set forth on Exhibit A
within one Business Day after such execution and delivery, (ii) that each may
respond to press and other inquiries without the prior consent of the other, and
(iii) that Purchaser may disclose the execution and delivery of this Agreement
on a confidential basis to certain regulatory and ratings agencies heretofore
identified to Seller.

- 64 -

--------------------------------------------------------------------------------

             12.7 Waiver. The parties hereto may by written agreement (i) extend
the time for or waive or modify the performance of any of the obligations or
other acts of the parties hereto or (ii) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement.

             12.8 Notices. All notices, requests, demands, waivers, consents,
approvals, or other communications which are required or permitted hereunder
shall be in writing and shall be delivered personally, sent by reputable
overnight courier service (such as Federal Express), sent by telecopier (with a
copy mailed or sent by courier service not later than the next day), or sent by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses set forth below:

        If to Seller, to:


  Wilshire Financial Services Group Inc.   14523 S.W. Millikan Way, Suite 200  
Beaverton, Oregon 97005   Telecopier: 503-952-7414   Attention: Stephen P.
Glennon



        With copies to:


  Irell & Manella LLP   1800 Avenue of the Stars, Suite 900   Los Angeles,
California 90067   Telecopier: 310-203-7199   Attention: Ken Ikari, Esq.



- 65 -

--------------------------------------------------------------------------------

        If to Purchaser, to:


  Merrill Lynch Mortgage Capital Inc.   Global Principal Investment/Secured
Finance   4 World Financial Center   New York, NY 10080   Telecopier:
212-738-1120   Attention: J. Craig Weakley



        With copies to:


  Merrill Lynch Mortgage Capital Inc.   4 World Financial Center   New York, NY
10080   Telecopier: 212-449-0265   Attention: Michael McGovern, Esq.



  Kirkpatrick & Lockhart LLP   1800 Massachusetts Ave., N.W.   2nd Floor  
Washington, DC 20036-1221   Telecopier: 202-778-9100   Attention: Laurence E.
Platt, Esq.



or to such other address or telecopier number as the party entitled to receive
such notice may, from time to time, specify writing to the other party. Any such
notice shall be deemed given when actually received by the Person to whom notice
is being given, when receipt is confirmed by telephone or answer-back of any
notice given by telecopier, on the second day after dispatch by overnight
courier service promising next day delivery (or on the day after the scheduled
delivery date if next day delivery is not scheduled) or on the fifth day after
mailing if sent postage prepaid by registered or certified mail.

             12.9 Entire Agreement. This Agreement embodies the entire agreement
among the parties and there have been and are no agreements, representations or
warranties, oral or written among the parties other than those set forth or
provided for in this Agreement. This Agreement may not be modified or changed,
in whole or in part, except by a supplemental agreement signed by each of the
parties.

             12.10 Rights Under this Agreement; Nonassignability. This Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns, but shall not be assignable by any party without the
prior written consent of the other parties.

- 66 -

--------------------------------------------------------------------------------

             12.11 Governing Law.

                  (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in the State of New York and shall be construed without
regard to (i) any choice of law or conflict of law provision or rule (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York and
(ii) any presumption or other rule requiring the construction of an agreement
against the party causing it to be drafted.

                  (b) Each party hereto agrees that it will bring any action or
proceeding in respect of any claim arising out of or related to this Agreement,
any agreement contemplated hereby or the transactions contemplated hereby or
thereby exclusively in a state or federal court located within the State of New
York in New York County, or within the State of California, in the County of Los
Angeles (the "Chosen Courts"), and solely in connection with claims arising
under this Agreement, any agreement contemplated thereby or the transactions
contemplated hereby or thereby (1) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (2) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (3) to the fullest extent
permitted by law, waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto and (4)
agrees that service of process upon such party in any such action or proceeding
will be effective if notice is given in accordance with Section 12.08. The
provisions of this Section 12.11(b) are not intended to and shall not operate to
restrict a party from joining another party to this Agreement in any Action
arising from a third party claim pending in a forum other than the Chosen
Courts.

             12.12 Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to confer upon any Person (including, without
limitation, employees of Seller or Investors) other than the parties hereto and
their respective successors and assigns any rights, remedies, obligations or
Liabilities under or by reason of this Agreement.

             12.13 Headings; References to Sections, Exhibits and Schedules. The
headings of the Sections, paragraphs and subparagraphs of this Agreement are
solely for convenience and reference and shall not limit or otherwise affect the
meaning of any of the terms or provisions of this Agreement. The references
herein to Sections, Exhibits and Schedules, unless otherwise indicated, are
references to sections of and exhibits and schedules to this Agreement.

             12.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but which together constitute
one and the same instrument.

- 67 -

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

  WILSHIRE FINANCIAL SERVICES GROUP INC.




  By:_______________________________

                Stephen P. Glennon

  Its: Chief Executive Officer





  MERRILL LYNCH MORTGAGE CAPITAL INC.




  By:_______________________________

   

  Its:

- 68 -

--------------------------------------------------------------------------------